Exhibit 10.1

CREDIT AGREEMENT

by and among

CPT OPERATING PARTNERSHIP L.P.,

as Borrower

CENTRACORE PROPERTIES TRUST,

as Guarantor

BNP PARIBAS

as Administrative Agent and as Lender

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

November 21, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS    1.1    Definitions    1 1.2   
Rules of Interpretation    23    ARTICLE II       THE FACILITY    2.1    Loans
   25 2.2    Payment of Interest    25 2.3    Payment of Principal    26 2.4   
Manner of Payment    26 2.5    Notes    26 2.6    Pro Rata Payments    27 2.7   
Reductions    27 2.8    Conversions and Elections of Subsequent Interest Periods
   27 2.9    Additional Fees    28 2.10    [Reserved]    28 2.11    Deficiency
Advances; Failure to Purchase Participations    28 2.12    Use of Proceeds    29
2.13    Mandatory Prepayments    29    ARTICLE III       [RESERVED]      
ARTICLE IV       [RESERVED]       ARTICLE V       FACILITY GUARANTY    5.1   
Facility Guaranty    32 5.2    Payment    32 5.3    Guaranty Absolute    32 5.4
   Reinstatement    33 5.5    Waiver; Subrogation    33 5.6    Set-Off and
Waiver    34

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE VI       TAXES, YIELD PROTECTION AND ILLEGALITY    6.1
   Taxes    35 6.2    Illegality    36 6.3    Inability to Determine Rates    36
6.4    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans    36 6.5    Funding Losses    37 6.6    Matters
Applicable to all Requests for Compensation    37 6.7    Survival    37   
ARTICLE VII       CONDITIONS TO EFFECTIVENESS    7.1    Conditions to
Effectiveness    38    ARTICLE VIII       REPRESENTATIONS AND WARRANTIES    8.1
   Organization and Authority    41 8.2    Loan Documents    41 8.3    Solvency
   42 8.4    Subsidiaries and Stockholders    42 8.5    Ownership Interests   
42 8.6    Financial Condition    42 8.7    Title to Properties    42 8.8   
Taxes    43 8.9    Other Agreements    43 8.10    Litigation    43 8.11   
Margin Stock    43 8.12    Investment Company    44 8.13    Patents, Etc    44
8.14    No Untrue Statement    44 8.15    No Consents, Etc    44 8.16   
Employee Benefit Plans    44 8.17    No Default    45 8.18    Environmental Laws
   45 8.19    Employment Matters    46

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 8.20    RICO    46 8.21    REIT Status    46 8.22    Leases;
Appraised Value    46 8.23    Governmental/Operating Agreements    46 8.24   
Tax Shelter Regulations    47    ARTICLE IX       AFFIRMATIVE COVENANTS    9.1
   Financial Reports, Etc    48 9.2    Maintain Properties    49 9.3   
Existence, Qualification, Etc    50 9.4    Regulations and Taxes    50 9.5   
Insurance    50 9.6    True Books    50 9.7    Right of Inspection    50 9.8   
Observe all Laws    51 9.9    Governmental Licenses    51 9.10    Covenants
Extending to Other Persons    51 9.11    Officer’s Knowledge of Default    51
9.12    Suits or Other Proceedings    51 9.13    Notice of Environmental
Complaint or Condition    51 9.14    Environmental Compliance    52 9.15   
Indemnification    52 9.16    Further Assurances    52 9.17    Employee Benefit
Plans    52 9.18    Continued Operations    53 9.19    New Subsidiaries    53
9.20    Additional Security    54 9.21    REIT Status    54 9.22    Use of
Proceeds    54 9.23    Ownership of Borrower    54 9.24    Notices    55   
ARTICLE X       NEGATIVE COVENANTS    10.1    Financial Covenants    56 10.2   
Acquisitions    56 10.3    Capital Expenditures    56 10.4    Liens    57

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 10.5    Indebtedness    58 10.6    Transfer of Assets    58 10.7
   Investments    58 10.8    Merger or Consolidation    58 10.9    Restricted
Payments    59 10.10    Transactions with Affiliates    59 10.11    Compliance
with ERISA    59 10.12    Fiscal Year. Change its Fiscal Year    60 10.13   
Dissolution, etc    60 10.14    Limitations on Sales and Leasebacks    60 10.15
   Change of Control    60 10.16    Unrestricted Subsidiaries    60 10.17   
Negative Pledge Clauses    60    ARTICLE XI       EVENTS OF DEFAULT AND
ACCELERATION    11.1    Events of Default    61 11.2    Agent to Act    64 11.3
   Cumulative Rights    64 11.4    No Waiver    64 11.5    Allocation of
Proceeds    64    ARTICLE XII       THE AGENT    12.1    Appointment and
Authorization of Agent    65 12.2    Delegation of Duties    65 12.3   
Liability of Agent    65 12.4    Reliance by Agent    66 12.5    Notice of
Default    66 12.6    Credit Decision; Disclosure of Information by Agent    66
12.7    Indemnification of Agent    67 12.8    Agent in its Individual Capacity
   67 12.9    Successor Agent    68 12.10    Agent May File Proofs of Claim   
68 12.11    Guaranty Matters    69

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE XIII       MISCELLANEOUS    13.1    Successors and
Assigns    70 13.2    Notices    73 13.3    Right of Set-off; Adjustments    74
13.4    Survival of Representations and Warranties    75 13.5    Attorney Costs,
Expenses and Taxes    75 13.6    Amendments and Waivers    76 13.7   
Counterparts    77 13.8    Termination    77 13.9    Indemnification by the
Borrower    78 13.10    Severability    78 13.11    Entire Agreement    79 13.12
   Agreement Controls    79 13.13    Usury Savings Clause    79 13.14   
Payments    79 13.15    Confidentiality    80 13.16    Tax Forms    80 13.17   
Governing Law; Waiver of Jury Trial    82 13.18    USA Patriot Act Notice    83

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS

       EXHIBIT A      Commitments EXHIBIT B      Assignment and Assumption
EXHIBIT C      Notice of Appointment (or Revocation) of Authorized
Representative EXHIBIT D      Form of Borrowing Notice EXHIBIT E-1      Form of
Interest Rate Selection Notice EXHIBIT F      Form of Promissory Note EXHIBIT G
     Form of Opinion of Borrower’s Counsel EXHIBIT H      Form of Compliance
Certificate

SCHEDULES

       Schedule 4.3      Qualifying Properties Schedule 8.4      Subsidiaries
and Investments in Other Persons Schedule 8.6      Indebtedness Schedule 8.7
     Liens Schedule 8.8      Tax Matters Schedule 8.10      Litigation
Schedule 8.18      Environmental Matters

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of November 21, 2006 (this “Agreement”), is made
by and among:

CPT OPERATING PARTNERSHIP L.P., a Delaware limited partnership having its
principal place of business in Palm Beach Gardens, Florida (the “Borrower”); and

CENTRACORE PROPERTIES TRUST, a Maryland real estate investment trust having its
principal place of business in Palm Beach Gardens, Florida (“CPV”); and

BNP PARIBAS, in its capacity as a Lender (“BNP”), and each other financial
institution executing and delivering a signature page hereto and each other
financial institution which may hereafter execute and deliver an instrument of
assignment with respect to this Agreement pursuant to Section 13.1 (hereinafter
such financial institutions may be referred to individually as a “Lender” or
collectively as the “Lenders”); and BNP PARIBAS, in its capacity as
administrative agent for the Lenders (in such capacity, and together with any
successor agent appointed in accordance with the terms of Section 12.9, the
“Agent”);

WHEREAS the Borrower proposes to borrow from the Lenders solely to repay amounts
owing pursuant to the Existing Credit Agreement (as defined below), to pay fees
and expenses related thereto, and for general working capital purposes
(including Acquisitions permitted hereunder) and the Lenders, severally but not
jointly, propose to lend to the Borrower, an aggregate principal amount of
U.S.$40,000,000 for such purposes.

NOW, THEREFORE, the Borrower, CPV, the Lenders and the Agent hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person or a
line or lines of business conducted by such Person so long as such Person is in
the business of owning or leasing Qualifying Property or such assets are
Qualifying Property.

“Additions or Enhancements” means with respect to any Qualifying Property any
improvements, expansions, additions, alterations, betterments or appurtenances
thereto.

 



--------------------------------------------------------------------------------

“Advance” means a borrowing under this Agreement.

“Affiliate” means any Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with the Borrower or CPV; or (ii) which beneficially owns or holds 5% or more of
the Partnership Units of the Borrower or 5% or more of any class of the
outstanding voting stock of CPV; or 5% or more of any class of the outstanding
voting stock (or in the case of a Person which is not a corporation, 5% or more
of the equity interest) of which is beneficially owned or held by the Borrower
and/or CPV. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of partnership interests, voting stock, by
contract or otherwise.

“Agent” or “Administrative Agent” means BNP Paribas, as administrative agent for
the Lenders hereunder, together with its successors and assigns in such
capacity.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Annualized EBITDA” means, with respect to any Qualifying Property, the sum of,
without duplication, (i) net income, (ii) interest expense, (iii) taxes on
income, (iv) amortization and (v) depreciation, all determined in accordance
with GAAP applied on a Consistent Basis, which amount shall be determined (a) if
such Qualifying Property has been owned or leased by CPV, the Borrower or any
Subsidiary for at least four calendar quarters, on a four calendar quarter
basis, (b) if such Qualifying Property has been owned or leased by CPV, the
Borrower or any Subsidiary for one quarter, such quarter’s results shall be
multiplied by four; if owned for two quarters, such quarters’ results shall be
multiplied by two; and if owned for three quarters, such quarters’ results shall
be multiplied by 4/3 and (c) if such Qualifying Property has been owned or
leased by the Borrower or any Subsidiary for less than one quarter, based upon a
pro forma annualized estimate of EBITDA prepared by the Borrower and acceptable
to the Agent, which, together with the assumptions upon which such estimate is
made is set forth on Schedule II to Exhibit H.

“Applicable Percentage” means, with respect to each Lender at any time, the
percentage of the Total Commitment represented by the Commitment of such Lender
or, if the Commitments of the Lenders shall have been terminated pursuant to the
terms of this Agreement, the percentage of the aggregate principal amount of
Loans outstanding represented by the principal amount of Loans by such Lender.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an affiliate of such Lender) as such Lender may from
time to time specify to the Agent and the Borrower by written notice in
accordance with the terms hereof as the office by which its Loans of such Type
are to be made and/or maintained.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means that percent per annum set forth below, which shall be
based upon the ratio of Consolidated Total Liabilities to Consolidated Total
Assets for the most recently ended fiscal quarter (or as of the effective date
of the most recent Acquisition or Disposition, as applicable) as specified
below:

 

Pricing
Level   

Consolidated Total Liabilities to Consolidated Total Assets

   Applicable Margin         Base
Rate     Eurodollar
Rate   I.    Less than or equal to 35%    0.00 %   2.75 % II.    Less than or
equal to 45% but greater than 35%    0.25 %   3.00 % III.    Less than or equal
to 50% but greater than 45%    0.50 %   3.25 % IV.    Less than or equal to 55%
but greater than 50%    0.75 %   3.50 %

If the Loans are outstanding on the Trigger Date then the Applicable Margin
shall automatically increase by 2%.

The Applicable Margin shall be established at the end of each fiscal quarter of
CPV and upon the effective date of any Acquisition or Disposition (each, a
“Determination Date”) to be applicable until the next following Determination
Date; provided that at all times from the Effective Date up to and including the
Determination Date immediately following the Effective Date, the Applicable
Margin shall be determined based upon the computations set forth in the
Compliance Certificate delivered pursuant to Section 7.1(a)(xi). Any change in
the Applicable Margin following each Determination Date shall be determined
based upon the computations set forth in the Compliance Certificate furnished to
the Agent pursuant to Section 9.1(a)(ii) and Section 9.1(b)(ii), or the
certificate furnished to the Agent pursuant to Section 9.1(j), as applicable, in
each case subject to review and approval of such computations by the Agent, and
shall be effective commencing on the first Business Day following the date such
certificate is received until the first Business Day following the date on which
a new certificate is delivered or is required to be delivered, whichever shall
first occur; provided however, if the Borrower shall fail to deliver any such
Compliance Certificate or certificate required under Section 9.1(j) within the
time period required by Section 9.1, then the Applicable Margin shall be that
shown for Pricing Level IV until the appropriate Compliance Certificate is so
delivered.

“Appraised Value” means, with respect to any Qualifying Property, the lesser of
(i) its Leased Fee Value and (ii) Fee Simple Value, as determined by a Qualified
Appraiser.

“Assignment and Assumption” shall mean an Assignment and Assumption in the form
of Exhibit B (with blanks appropriately filled in) delivered to the Agent in
connection with an assignment of a Lender’s interest under this Agreement
pursuant to Section 13.1.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorized Representative” means any Person expressly designated by the
Borrower (or the appropriate committee thereof) as an Authorized Representative
of the Borrower, as set forth from time to time in a certificate in the form of
Exhibit C.

“Base Rate” means, for any day, the rate per annum equal to the sum of (a) the
higher of (i) the Federal Funds Rate for such day plus one-half of one percent
(0.5%) and (ii) the Prime Rate for such day plus (b) the Applicable Margin. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective on the effective date of such change in the Prime Rate
or Federal Funds Rate.

“Base Rate Loan” means a Loan (including a Segment) for which the rate of
interest is determined by reference to the Base Rate.

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

“BNP” means BNP Paribas and its successors.

“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).

“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with an Advance in the form of Exhibit D.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Principal Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“CCA” means Corrections Corporation of America, Inc., a Maryland corporation.

“CEC” means Community Education Centers, Inc., a Delaware corporation.

“Capital Expenditures” means, with respect to CPV and its Subsidiaries, for any
period the sum of (without duplication) (i) all expenditures (whether paid in
cash or accrued as liabilities) by CPV or any Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the consolidated balance sheet of CPV and its Subsidiaries, including
without limitation all transactional costs incurred in connection with such
expenditures provided the same have been capitalized, excluding, however, the
amount of any Capital Expenditures paid for with proceeds of casualty insurance
as evidenced in

 

4



--------------------------------------------------------------------------------

writing and submitted to the Agent together with any Compliance Certificate
delivered pursuant to Section 9.1(a) or (b), and (ii) with respect to any
Capital Lease entered into by CPV or any Subsidiary during such period, the
present value of the lease payments due under such Capital Lease over the term
of such Capital Lease applying a discount rate equal to the interest rate
provided in such lease (or in the absence of a stated interest rate, that rate
used in the preparation of the financial statements described in
Section 9.1(a)), all the foregoing in accordance with GAAP applied on a
Consistent Basis.

“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP as in effect from time to time including Statement No. 13
of the Financial Accounting Standards Board and any successor thereof.

“Cash Available for Distribution” means Funds from Operations, adjusted by
subtracting (a) recurring tenant improvements and capital expenditures necessary
to maintain in good condition and repair any Qualifying Property and (b) the
straight-lining of rents adjustment in accordance with GAAP.

“Change of Control” means, at any time:

(i) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) either (A) becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act ), directly or indirectly, of Voting Stock of CPV (or
securities convertible into or exchangeable for such Voting Stock) representing
10% or more of the combined voting power of all Voting Stock of CPV (on a fully
diluted basis) or (B) otherwise has the ability, directly or indirectly, to
elect a majority of the board of trustees of CPV;

(ii) during any period of up to 24 consecutive months, commencing on the
Effective Date, individuals who at the beginning of such 24-month period were
trustees of CPV shall cease for any reason (other than the death, disability or
retirement of an officer of CPV that is serving as a trustee at such time so
long as another officer of CPV replaces such Person as a trustee) to constitute
a majority of the board of trustees of CPV;

(iii) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence on the
management or policies of the Borrower;

(iv) any Person other than CPV shall become the general partner of the Borrower;

(v) CPV shall at any time be the beneficial owner, directly or indirectly, of
less than 66 2/3% of the Partnership Units of the Borrower; or

(vi) CPT Limited Partner Inc. shall own less than 1% of the Partnership Units of
the Borrower,

 

5



--------------------------------------------------------------------------------

provided, that a Change of Control will not include a change of control
resulting from the execution and delivery (but not the consummation) of the
Merger Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

“Commitment” means, with respect to each Lender, the amount specified next to
such Lender’s name in Exhibit A.

“Compliance Certificate” means a certificate of an Authorized Representative
demonstrating compliance with the covenants contained in Sections 10.1, 10.3,
10.7 and 10.9, as of the date of such certificate, substantially in the form of
Exhibit H.

“Consistent Basis” in reference to the application of GAAP means the accounting
principles observed in the period referred to are comparable in all material
respects to those applied in the preparation of the audited financial statements
of CPV referred to in Section 8.6(a).

“Consolidated Adjusted EBITDA” means, with respect to CPV and its Subsidiaries
for any Four-Quarter Period ending on the date of computation thereof, the sum
of, without duplication, (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) taxes on income, (iv) amortization, and (v) depreciation, all
determined on a consolidated basis in accordance with GAAP applied on a
Consistent Basis less the amount of actual cash expenditures by CPV and its
Subsidiaries for maintenance-related Capital Expenditures during such
Four-Quarter Period; provided, however, with respect to a Qualifying Property
that is not owned or leased by CPV, the Borrower or any Subsidiary for such
entire Four-Quarter Period, Consolidated Adjusted EBITDA shall be based on
Annualized EBITDA for such Qualifying Property; provided further, however, that
with respect to any Acquisition, Consolidated Adjusted EBITDA shall include the
results of operations of such Person or assets (other than Qualifying
Properties) so acquired, which amounts shall be determined on a historical pro
forma basis as if such Acquisition had been consummated as a “pooling of
interests”; provided further, however, that with respect to any Disposition of a
Qualifying Property during the applicable Four-Quarter Period, Consolidated
Adjusted EBITDA shall be determined on a historical pro forma basis to exclude
the results of operations of the Qualifying Property so disposed; provided
further, however, that the calculation of Consolidated Adjusted EBITDA shall
exclude (x) the results of operations of Qualifying Properties financed with
Non-Recourse Indebtedness and (y) the results of operations of Qualifying
Properties that are leased (pursuant to a ground lease or otherwise) by CPV, the
Borrower or any Subsidiary for which the remaining leasehold interest is for a
period of less than fifty-five (55) years.

“Consolidated Adjusted EBITDAR” means, with respect to CPV and its Subsidiaries
for any Four-Quarter Period ended on the date of computation thereof, the sum of
Consolidated Adjusted EBITDA for such period plus Consolidated Rental Expense
for such period.

“Consolidated Fixed Charges” means, with respect to CPV and its Subsidiaries for
any Four-Quarter Period ending on the date of computation thereof, the sum of,
without duplication, (i) Consolidated Interest Expense, (ii) current maturities
of Consolidated Funded Indebtedness,

 

6



--------------------------------------------------------------------------------

(iii) Restricted Payments paid or accrued during such period in respect of any
preferred stock, and (iv) Consolidated Rental Expense, all determined on a
consolidated basis in accordance with GAAP; provided that, fixed charges
relating to Qualifying Properties financed with Non-Recourse Indebtedness shall
not be included in the calculation of Consolidated Fixed Charges.

“Consolidated Fixed Charges Coverage Ratio” means, as of the date of computation
thereof, the ratio of (i) Consolidated Adjusted EBITDAR (determined as of such
date) to (ii) Consolidated Fixed Charges (for the Four-Quarter Period ending on
(or most recently ended prior to) such date).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
CPV and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, including
without limitation all direct or Contingent Obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (b) all
purchase money Indebtedness, (c) Attributable Indebtedness in respect of Capital
Leases and Synthetic Lease Obligations, (d) all obligations to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), and (e) without duplication, all Contingent
Obligations with respect to Indebtedness of the types specified in subsections
(a) through (d) above of Persons other than CPV or any Subsidiary. For all
purposes hereof, the Consolidated Funded Indebtedness of CPV or any Subsidiary
shall include the foregoing Indebtedness in (a) through (e) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or a limited liability company) in which CPV or any Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to CPV or such Subsidiary.

“Consolidated Interest Coverage Ratio” means, as of the date of computation
thereof, the ratio of (i) Consolidated Adjusted EBITDA (determined as at such
date) to (ii) Consolidated Interest Expense (for the Four-Quarter Period ending
on (or most recently ended prior to) such date); provided that, interest expense
relating to Non-Recourse Indebtedness shall not be included in the calculation
of Consolidated Interest Expense.

“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of CPV and its Subsidiaries, including
without limitation (i) the current amortized portion of debt discounts to the
extent included in gross interest expense, (ii) the current amortized portion of
all fees (including fees payable in respect of any Swap Agreement) payable in
connection with the incurrence of Indebtedness to the extent included in gross
interest expense, (iii) the portion of any payments made in connection with
Capital Leases and Synthetic Lease Obligations allocable to interest expense,
and (iv) interest expense during the construction of any facilities as permitted
under Section 10.3(d), all determined on a consolidated basis in accordance with
GAAP applied on a Consistent Basis; provided, however, that with respect to a
Qualifying Property that is not owned or leased by CPV, the Borrower or any
Subsidiary for such entire Four-Quarter Period, the interest expense
attributable to any Indebtedness relating to such Qualifying Property shall be
determined on an annualized basis so that if such Qualifying Property has been
owned by CPV, the Borrower or any Subsidiary (a) for

 

7



--------------------------------------------------------------------------------

one full quarter, the interest expense attributable to such Qualifying Property
for such quarter shall be multiplied by four; (b) for two full quarters, the
interest expense attributable to such Qualifying Property for such two quarters
shall be multiplied by two; (c) for three full quarters, the interest expense
attributable to such Qualifying Property for such three quarters shall be
multiplied by 4/3 and (d) for less than one full quarter, the interest expense
attributable to such Qualifying Property shall be based upon a pro forma
annualized estimate of such interest expense acceptable to the Agent; provided
further, however, that with respect to any Disposition of a Qualifying Property
during the applicable Four-Quarter Period, the interest expense attributable to
Indebtedness relating to such Qualifying Property shall be excluded from the
calculation of Consolidated Interest Expense.

“Consolidated Net Income” means, for any period of computation thereof, the
gross revenues from operations of CPV and its Subsidiaries (including payments
received by CPV and its Subsidiaries of (i) interest income, and (ii) dividends
and distributions made in the ordinary course of their businesses by Persons in
which investment is permitted pursuant to this Agreement and not related to an
extraordinary event), less all operating and non-operating expenses of CPV and
its Subsidiaries including taxes on income, all determined on a consolidated
basis in accordance with GAAP applied on a Consistent Basis; but excluding (for
all purposes other than compliance with Section 10.1(a) hereof as income:
(i) net gains on the sale, conversion or other disposition of capital assets,
(ii) net gains on the acquisition, retirement, sale or other disposition of
capital stock and other securities of CPV or any Subsidiary, (iii) net gains on
the collection of proceeds of life insurance policies, (iv) any write-up of any
asset, and (v) any other net gain or credit of an extraordinary nature as
determined in accordance with GAAP applied on a Consistent Basis.

“Consolidated Net Worth” means, as of any date on which the amount thereof is to
be determined, Consolidated Shareholders’ Equity minus (without duplication of
deductions in respect of items already deducted in arriving at surplus and
retained earnings) all reserves (other than contingency reserves not allocated
to any particular purpose), including without limitation reserves for
depreciation, depletion, amortization, obsolescence, deferred income taxes,
insurance and inventory valuation, all as determined on a consolidated basis in
accordance with GAAP applied on a Consistent Basis.

“Consolidated Rental Expense” means, for any period for CPV and its
Subsidiaries, on a consolidated basis, the aggregate base rental payments to
lessors or their assignees by such Persons for such period under agreements to
rent or lease any real property (excluding payments in respect of Capital Leases
but including payments in respect of Qualifying Properties) as recorded in
accordance with GAAP applied on a Consistent Basis; provided, however, that with
respect to a property that is not leased by CPV, the Borrower or any Subsidiary
for such entire Four-Quarter Period, the rental expense attributable to any
lease relating to such property shall be determined on an annualized basis so
that if such property has been leased by CPV, the Borrower or any Subsidiary
(a) for one full quarter, the rental expense attributable to such property for
such quarter shall be multiplied by four; (b) for two full quarters, the rental
expense attributable to such property for such two quarters shall be multiplied
by two; (c) for three full quarters, the rental expense attributable to such
property for such three quarters shall be multiplied by 4/3 and (d) for less
than one full quarter, the rental expense attributable to such property shall be
based upon a pro forma annualized estimate of such rental expense acceptable

 

8



--------------------------------------------------------------------------------

to the Agent; provided further, however, that with respect to any Disposition of
a Qualifying Property during the applicable Four-Quarter Period, the rental
expense attributable to such Qualifying Property shall be excluded from the
calculation of Consolidated Rental Expense.

“Consolidated Secured Indebtedness” means, with respect to CPV and its
Subsidiaries, as of any date on which the amount thereof is to be determined,
all Indebtedness of CPV and its Subsidiaries at such date that is secured by a
Lien on any property of CPV or any Subsidiary at such date (other than
Non-Recourse Indebtedness) whether or not such Indebtedness is assumed, all
determined on a consolidated basis in accordance with GAAP applied on a
Consistent Basis.

“Consolidated Shareholders’ Equity” means, as of any date on which the amount
thereof is to be determined, the sum of the following in respect of CPV and its
Subsidiaries (determined on a consolidated basis and excluding any upward
adjustment after the Effective Date due to revaluation of assets): (i) the
amount of issued and outstanding share capital, plus (ii) the amount of
additional paid-in capital and retained earnings (or, in the case of a deficit,
minus the amount of such deficit), plus (iii) the amount of any foreign currency
translation adjustment (if positive, or, if negative, minus the amount of such
translation adjustment), minus (iv) the amount of any treasury stock, all as
determined in accordance with GAAP applied on a Consistent Basis.

“Consolidated Total Assets” means the net book value of all assets of CPV and
its Subsidiaries, on a consolidated basis determined in accordance with GAAP.

“Consolidated Total Indebtedness” means, with respect to CPV and its
Subsidiaries, as of any date on which the amount thereof is to be determined,
Indebtedness of CPV and its Subsidiaries at such date (other than Non-Recourse
Indebtedness), all determined on a consolidated basis in accordance with GAAP
applied on a Consistent Basis.

“Consolidated Total Liabilities” means all liabilities of CPV and its
Subsidiaries (including all Indebtedness and the face amount of all outstanding
Letters of Credit issued for the account of CPV or any Subsidiary and all
obligations arising under such Letters of Credit), all determined on a
consolidated basis in accordance with GAAP applied on a Consistent Basis. For
the avoidance of doubt, Consolidated Total Liabilities includes Non-Recourse
Indebtedness.

“Consolidated Total Value” means, as of any date on which the amount thereof is
to be determined, the lesser of (a) the aggregate Historical Cost of the
Qualifying Properties or (b) the aggregate Appraised Value of the Qualifying
Properties.

“Contingent Obligation” of any Person means all contingent liabilities required
(or which, upon the creation or incurring thereof, would be required) to be
included in the financial statements (including footnotes) of such Person in
accordance with GAAP applied on a Consistent Basis, including Statement No. 5 of
the Financial Accounting Standards Board, (but excluding any litigation,
environmental claim or other occurrence required to be included in the footnotes
but that the Borrower reasonably determines is not likely to result in a
Material Adverse Effect) and any obligation of such Person guaranteeing or in
effect guaranteeing any Indebtedness, dividend or other obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including obligations of such Person however incurred:

(1) to purchase such Indebtedness or other obligation or any property or assets
constituting security therefor;

 

9



--------------------------------------------------------------------------------

(2) to advance or supply funds in any manner (i) for the purchase or payment of
such Indebtedness or other obligation, or (ii) to maintain a minimum working
capital, net worth or other balance sheet condition or any income statement
condition of the primary obligor;

(3) to grant or convey any lien, security interest, pledge, charge or other
encumbrance on any property or assets of such Person to secure payment of such
Indebtedness or other obligation;

(4) to lease property or to purchase securities or other property or services
primarily for the purpose of assuring the owner or holder of such Indebtedness
or obligation of the ability of the primary obligor to make payment of such
Indebtedness or other obligation; or

(5) otherwise to assure the owner of the Indebtedness or such obligation of the
primary obligor against loss in respect thereof.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.8 hereof of a Eurodollar Rate Loan of one Type as a
Eurodollar Rate Loan of the same Type from one Interest Period to the next
Interest Period.

“Contract Party” means a Person who is a Governmental Authority and who
contracts with GEO, CCA or another Lease Party or the Borrower with respect to
the management and operation of a Qualifying Property.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.8 of one Type of Loan into another Type of Loan.

“Credit Party” means, collectively, the Borrower and each Guarantor.

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

“Default Rate” means (i) with respect to each Eurodollar Rate Loan, until the
end of the Interest Period applicable thereto, a rate of two percent (2%) above
the Eurodollar Rate applicable to such Loan, and thereafter at a rate of
interest per annum which shall be two percent (2%) above the Base Rate,
(ii) with respect to Base Rate Loans, at a rate of interest per annum which
shall be two percent (2%) above the Base Rate and (iii) in any case, the maximum
rate permitted by applicable law, if lower.

 

10



--------------------------------------------------------------------------------

“Determination Date” shall have the meaning ascribed thereto in the definition
of “Applicable Margin”.

“Disposition” means any disposition, whether in a single transaction or in a
series of related transactions, by CPV, the Borrower or any other Credit Party
of assets, including Qualifying Properties, having a value, in the aggregate, in
excess of $5,000,000.

“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

“Effective Date” means the date as of which this Agreement is executed by the
Borrower, CPV, the Lenders and the Agent and on which the conditions set forth
in Section 7.1 have been satisfied.

“Eligible Assignee” has the meaning assigned thereto in Section 13.1.

“Eligible Securities” means the following obligations and any other obligations
previously approved in writing by the Agent:

(a) Government Securities;

(b) obligations of any corporation organized under the laws of any state of the
United States of America or under the laws of any other nation, payable in the
United States of America, expressed to mature not later than 92 days following
the date of issuance thereof and rated in an investment grade rating category by
S&P and Moody’s;

(c) interest bearing demand or time deposits issued by any Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least $400,000,000 and being rated “A-” or better by S&P
or “A-3” or better by Moody’s;

(d) Repurchase Agreements;

(e) Municipal Obligations;

(f) Pre-Refunded Municipal Obligations;

(g) shares of mutual funds which invest in obligations described in paragraphs
(a) through (f) above, the shares of which mutual funds are at all times rated
“AAA” by S&P;

(h) tax-exempt or taxable adjustable rate preferred stock issued by a Person
having a rating of its long term unsecured debt of “A-” or better by S&P or
“A-3” or better by Moody’s; and

(i) asset-backed remarketed certificates of participation representing a
fractional undivided interest in the assets of a trust, which certificates are
rated at least “A-1” by S&P and “P-1” by Moody’s.

 

11



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (i) is maintained for employees of the Borrower, CPV
or any of its or their ERISA Affiliates or is assumed by the Borrower, CPV or
any of its or their ERISA Affiliates in connection with any Acquisition or
(ii) has at any time been maintained for the Borrower, CPV or any current or
former ERISA Affiliate.

“Environmental Laws” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order, decree, permit or license regulating, relating
to, or imposing liability or standards of conduct concerning, any environmental
matters or conditions, environmental protection or conservation, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the Superfund Amendments and Reauthorization
Act of 1986, as amended; the Resource Conservation and Recovery Act, as amended;
the Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

“ERISA Affiliate”, as applied to the Borrower and CPV, means any Person or trade
or business which is a member of a group which is under common control with the
Borrower or CPV, who together with the Borrower or CPV, is treated as a single
employer within the meaning of Section 414(b) and (c) of the Code.

“Eurodollar Rate Loan” means a Loan (including a Segment) for which the rate of
interest is determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Agent pursuant to the following
formula:

 

Eurodollar Rate

   =   

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

   + Applicable Margin

Where,

“Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

12



--------------------------------------------------------------------------------

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Eurodollar Rate Segment” means a Segment bearing interest at the Eurodollar
Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the occurrences set forth as such in
Section 11.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 25, 2003 by and among the Borrower, the Guarantor, Bank of
America, N.A., Wachovia Bank, National Association and Société Générale, as the
same has been amended, supplemented or otherwise modified through the date
hereof.

“Facility” has the meaning specified in Section 13.1(b).

“Facility Guaranty” means the guaranty by CPV of the Borrower’s Obligations set
forth in Article V, the Guaranty Agreement of CPT Limited Partner Inc. dated as
of the date hereof, and each Guaranty Agreement in the form of Exhibit I between
one or more Guarantors and the Agent for the benefit of the Agent and the
Lenders, delivered pursuant to Section 9.19, as each of the same may be amended,
modified or supplemented.

 

13



--------------------------------------------------------------------------------

“Facility Termination Date” means August 21, 2007.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the
Agent.

“Fee Simple Value” means the appraised value of a property for which the owner
has absolute ownership, unencumbered by any other interest or estate subject
only to the limitations imposed by the governmental powers of taxation, eminent
domain, police power and escheat.

“Fiscal Year” means the twelve month fiscal period of CPV and its Subsidiaries
commencing on January 1 of each calendar year and ending on December 31 of each
calendar year.

“Foreign Lender” has the meaning specified in Section 13.16(a)(i).

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
CPV and its Subsidiaries, taken together as one accounting period.

“Funds from Operations” means Consolidated Net Income or loss (computed in
accordance with GAAP), excluding gains (or losses) from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures, as such definition may be changed from time to
time in the NAREIT White Paper on Funds from Operations.

“GAAP” or “Generally Accepted Accounting Principles” means generally accepted
accounting principles, being those principles of accounting set forth in
pronouncements of the Financial Accounting Standards Board, the American
Institute of Certified Public Accountants or which have other substantial
authoritative support and are applicable in the circumstances as of the date of
a report.

“GEO” means The Geo Group, Inc, a Florida corporation.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

14



--------------------------------------------------------------------------------

“Guaranties” means all obligations of CPV or any Subsidiary directly or
indirectly guaranteeing, or in effect guaranteeing, any Indebtedness or other
obligation of any other Person.

“Guarantors” means, at any date, CPV, CPT Limited Partner, Inc. and each
Subsidiary now or hereafter existing, which has executed a Facility Guaranty as
required by Section 9.19.

“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

“Historical Cost” means with respect to any Qualifying Property, the sum of
(i) the purchase price of such Qualifying Property, plus (ii) reasonable
pre-acquisition due diligence expenditures, plus (iii) reasonable and customary
closing costs and real estate commissions paid to third parties with respect to
such Qualifying Property, plus (iv) any other reasonable and customary expenses
incurred in connection with the acquisition of such Qualifying Property, all
incurred by the Borrower or other Credit Party with respect to such Qualifying
Property and all verified in writing to the Agent, plus (v) the cost of any
Additions or Enhancements made to such Qualifying Property as evidenced in
writing in a manner satisfactory to the Agent; provided, however, that the sum
of the amounts described in (ii), (iii) and (iv) above may not exceed 5% of the
amount described in (i) above.

“Indebtedness” means with respect to any Person, without duplication, all
Indebtedness for Money Borrowed, all indebtedness of such Person for the
acquisition of property or arising under Rate Hedging Obligations, all
indebtedness secured by any Lien on the property of such Person whether or not
such indebtedness is assumed, all liability of such Person by way of
endorsements (other than for collection or deposit in the ordinary course of
business), all Contingent Obligations and Guaranties, that portion of
obligations with respect to Capital Leases and Synthetic Lease Obligations and
other items which in accordance with GAAP are required to be classified as a
liability on a balance sheet; and any other items which are treated as debt by
Moody’s or S&P but excluding all accounts payable in the ordinary course of
business so long as payment therefor is due within one year; provided that in no
event shall the term Indebtedness include surplus and retained earnings, lease
obligations (other than pursuant to Capital Leases and Synthetic Lease
Obligations), reserves for deferred income taxes and investment credits, other
deferred credits or reserves.

“Indebtedness for Money Borrowed” means with respect to any Person, without
duplication, all indebtedness in respect of money borrowed, including without
limitation all Capital Leases and the deferred purchase price of any property or
asset, evidenced by a promissory note, bond, debenture or similar written
obligation for the payment of money (including conditional sales or similar
title retention agreements), other than trade payables incurred in the ordinary
course of business.

“ISP 98” shall have the meaning set forth in Section 3.7.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Loan, a period commencing on
the date such Eurodollar Rate Loan is made or Converted and ending, at the
Borrower’ option, on the date one, two, three, six or nine months thereafter as
notified to the Agent by the Authorized Representative three (3) Business Days
prior to the beginning of such Interest Period; provided, that,

(i) if the Authorized Representative fails to notify the Agent of the length of
an Interest Period three (3) Business Days prior to the first day of such
Interest Period, the Eurodollar Rate Loan for which such Interest Period was to
be determined shall be deemed to be a Base Rate Loan as of the first day
thereof;

(ii) if an Interest Period for a Eurodollar Rate Loan would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
Business Day (unless such extension would cause the applicable Interest Period
to end in the succeeding calendar month, in which case such Interest Period
shall end on the next preceding Business Day);

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) no Interest Period shall extend past the Facility Termination Date; and

(v) there shall not be more than three (3) or such fewer number of Interest
Periods in effect on any day with respect to the Loans.

“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election, with respect to a
Loan, of a subsequent Interest Period for any Eurodollar Rate Loan or the
Conversion of any Eurodollar Rate Loan into a Base Rate Loan or the Conversion
of any Base Rate Loan into a Eurodollar Rate Loan, in the form of Exhibit E.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lease Party” means any Person who is a lessee of a Qualified Property pursuant
to a Security Lease; provided that (i) no Person that is not a Pre-Approved
Lessee shall be a Lease Party with respect to any Qualifying Property that would
result in the Qualifying Properties leased to such Person having Appraised
Values aggregating more than 25% of Consolidated Total Value, and (ii) no Person
that is not a Pre-Approved Lessee shall be a Lease Party with respect to any
Qualifying Property that would result in the aggregate Appraised Value of all
Qualifying Properties which are leased to Persons other than Pre-Approved
Lessees to exceed 60% of Consolidated Total Value.

 

16



--------------------------------------------------------------------------------

“Leased Fee Value” means the appraised value to the lessee thereof of a property
for which the owner has conveyed by lease the rights of use and occupancy of
such property to such lessee.

“Lenders” has the meaning specified in the recitals hereto.

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, Borrower,
CPV and any Subsidiary shall be deemed to be the owner of any property which it
has acquired or holds subject to a conditional sale agreement, financing lease,
or other arrangement pursuant to which title to the property has been retained
by or vested in some other Person for security purposes.

“Loan” or “Loans” means any loan made pursuant to Article II.

“Loan Documents” means this Agreement, the Notes, the Facility Guaranties and
all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of any Lender or the Agent in connection with the Loans
made and transactions contemplated under this Agreement, as the same may be
amended, supplemented or replaced from the time to time.

“Master Lease” means that certain Master Agreement to Lease dated April 28, 1998
between the Borrower, as landlord, and GEO, as tenant, as the same may be
amended, supplemented or replaced from time to time, as approved by the Agent.

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations, condition or prospects, financial or otherwise, of
Borrower, CPV and its Subsidiaries taken as a whole, (ii) the ability of any
Credit Party to pay or perform its respective obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Agent or any Lender under any Loan Document or the validity, legality or
enforceability thereof.

“Merger Agreement” means the Merger Agreement dated as of September 19, 2006
among The GEO Group, Inc., GEO Acquisition II, Inc. and CPV.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.

 

17



--------------------------------------------------------------------------------

“Municipal Obligations” means general obligations issued by, and supported by
the full taxing authority of, any state of the United States of America or of
any municipal corporation or other public body organized under the laws of any
such state which are rated in the highest investment rating category by both S&P
and Moody’s.

“NAREIT” means the National Association of Real Estate Investment Trusts.

“Net Proceeds” (a) from any equity offering means cash payments received
therefrom as and when received, net of all legal, accounting, banking and
underwriting fees and expenses, commissions, discounts and other issuance
expenses incurred in connection therewith and all taxes required to be paid or
accrued as a consequence of such issuance; and (b) from any disposition of a
Qualifying Property means cash payments received by the Borrower or other Credit
Party therefrom (including any cash payments received pursuant to any note or
other debt security received in connection with such disposition) as and when
received, net of (i) all legal fees and expenses and other commissions and fees
and expenses paid to third parties and incurred in connection therewith and
(ii) all taxes required to be paid or accrued as a consequence of such sale.

“New Lender” shall have the meaning set forth in Section 2.9(b).

“Non-Conforming Investments” means any of the following:

(a) undeveloped real property;

(b) non-income producing real property; and

(c) real property that is not a Qualifying Property.

“Non-Recourse Indebtedness” means Indebtedness of Unrestricted Subsidiaries
incurred to finance the acquisition of a Qualifying Property for which the
recourse for payment is limited to the assets securing such Indebtedness, with
no liability of any Person, other than the maker of such Indebtedness, for any
deficiency between the proceeds derived from liquidation of such asset and the
amount owed.

“Notes” means the promissory notes of the Borrower evidencing Loans executed and
delivered to the Lenders substantially in the form of Exhibit F.

“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans as
evidenced by the Notes, (ii) all liabilities of any Credit Party to any Lender
or an affiliate of a Lender which arise under a Swap Agreement, and (iii) the
payment and performance of all other obligations, liabilities and Indebtedness
of the Borrower to the Lenders or the Agent hereunder, under any one or more of
the other Loan Documents or with respect to the Loans, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
CPV, the Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

18



--------------------------------------------------------------------------------

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

“Other Taxes” shall have the meaning set forth in Section 6.1.

“Outstandings” means as of any date of determination, the aggregate principal
amount of all Loans then outstanding.

“Partnership Units” means with respect to the Borrower, and with respect to each
class of partnership, those units representing an equal undivided fractional
share of each item of the Borrower’s income, gain and loss and in distribution
of the Borrower’s assets.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (i) is
maintained for employees of the Borrower or CPV or any of its or their ERISA
Affiliates or is assumed by the Borrower or CPV or any of its or their ERISA
Affiliates in connection with any Acquisition or (ii) has at any time been
maintained for the employees of the Borrower or CPV or any current or former
ERISA Affiliate.

“Permitted Encumbrances” means with respect to each Qualified Property such
title exceptions which are shown as specific exceptions to title on the title
commitment for such Qualified Property and which have been reviewed and approved
by the Agent in its sole discretion; provided that the term “Permitted
Encumbrance” shall not include any Lien securing Indebtedness.

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, trust, unincorporated organization,
association, joint venture or a government or agency or political subdivision
thereof.

 

19



--------------------------------------------------------------------------------

“Pre-Approved Lessee” means (as at any date of determination thereof, including
any date of determination of Eligible Properties) GEO, CCA or a Governmental
Authority whose unsecured long-term Indebtedness is rated BBB-/Baa3 or better by
S&P and Moody’s.

“Pre-Refunded Municipal Obligations” means obligations of any state of the
United States of America or of any municipal corporation or other public body
organized under the laws of any such state which are rated, based on the escrow,
in the highest investment rating category by both S&P and Moody’s and which have
been irrevocably called for redemption and advance refunded through the deposit
in escrow of Government Securities or other debt securities which are (i) not
callable at the option of the issuer thereof prior to maturity, (ii) irrevocably
pledged solely to the payment of all principal and interest on such obligations
as the same become due and (iii) in a principal amount and bear such rate or
rates of interest as shall be sufficient to pay in full all principal of,
interest, and premium, if any, on such obligations as the same become due as
verified by a nationally recognized firm of certified public accountants.

“Prime Rate” means the per annum rate of interest established from time to time
by BNP as its prime rate, which rate may not be the lowest rate of interest
charged by BNP to its customers.

“Principal Office” means the principal office of BNP, presently located at The
Equitable Tower, 787 Seventh Avenue, New York, New York 10019, Attention: James
Broadus, or such other office and address as the Agent may from time to time
designate.

“Qualified Appraiser” means a MAI appraiser selected by the Agent.

“Qualifying Property” means any (i) correctional or detention facility, or
(ii) other improved real property used for any other purpose approved by the
Required Lenders, as to which, in either case, a final certificate of occupancy
has been issued by the applicable Governmental Authority, if such real property
is located in a jurisdiction where such certificates are issued, or if not so
located, an equivalent certificate relating to such real property’s fitness for
occupancy or use as a correctional or detention facility or other approved
purpose, as applicable, has been issued by the applicable Governmental
Authority.

“Rate Hedging Obligations” means any and all obligations of CPV or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts, warrants and those commonly known as
interest rate “swap” agreements; and (ii) any and all cancellations, buybacks,
reversals, terminations or assignments of any of the foregoing.

“Registration Statement” means the Registration Statement of CPV on Form S-11,
Registration No. 333-46681, as filed by CPV with the Securities and Exchange
Commission on

 

20



--------------------------------------------------------------------------------

February 20, 1998, and the Registration Statement of CPV on Form S-3
Registration No. 333-90364, as supplemented by a Prospectus Supplement filed on
July 18, 2003, together with any amendments thereto.

“Regulation D” means Regulation D of the Board as the same may be amended or
supplemented from time to time.

“Regulatory Change” means any change effective after the Effective Date in
United States federal or state laws or regulations (including Regulation D and
capital adequacy regulations) or foreign laws or regulations or the adoption or
making after such date of any interpretations, directives or requests applying
to a class of banks, which includes any of the Lenders, under any United States
federal or state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy, including those relating to
“highly leveraged transactions,” whether or not having the force of law, and
whether or not failure to comply therewith would be unlawful and whether or not
published or proposed prior to the date hereof.

“REIT” means a real estate investment trust qualified for treatment as such for
federal income tax purposes under Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended.

“Repurchase Agreement” means a repurchase agreement entered into with any
financial institution whose debt obligations are rated “A” or better by either
of S&P or Moody’s, or whose commercial paper is rated “A-1” or better by S&P or
“P-1” by Moody’s.

“Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Applicable Percentages of
all Lenders.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of CPV or any of its
Subsidiaries (other than those payable or distributable solely to CPV, the
Borrower or to any Subsidiary other than an Unrestricted Subsidiary) now or
hereafter outstanding, except a dividend payable solely in shares of a class of
stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of CPV or any of its
Subsidiaries (other than those payable or distributable solely to CPV) now or
hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of CPV or any of its Subsidiaries now or hereafter
outstanding; and (d) any issuance and sale of capital stock of any Subsidiary of
CPV (or any option, warrant or right to acquire such stock) other than to CPV.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc.

“Security Leases” means, collectively, those leases indicated as such on
Schedule 4.3 as it may exist from time to time, which are leases relating to
Qualifying Properties.

 

21



--------------------------------------------------------------------------------

“Segment” means a portion of the Loans (or all thereof) with respect to which a
particular interest rate is (or is proposed to be) applicable.

“Single Employer Plan” means any employee pension benefit plan covered by Title
IV of ERISA in respect of which the Borrower, CPV or any Subsidiary is an
“employer” as described in Section 4001(b) of ERISA and which is not a
Multiemployer Plan.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including Contingent Obligations; and

(ii) it is then able and expects to be able to pay its debts as they mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by CPV and/or by one or more of CPV’s Subsidiaries.

“Swap Agreement” means one or more agreements between the Borrower and any
Person with respect to Indebtedness evidenced by any or all of the Notes, on
terms mutually acceptable to the Borrower and such Person which agreements
create Rate Hedging Obligations.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” shall have the meaning set forth in Section 6.1.

“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (unless the notice requirement has
been waived by applicable regulation); or (ii) the withdrawal of the Borrower,
CPV or any of its or their ERISA Affiliates from a Pension Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or was deemed such under Section 4068(f) of ERISA; or (iii) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 of ERISA; or (iv) the institution of proceedings to terminate a
Pension Plan by the PBGC; or (v) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (vi) the partial or
complete withdrawal of the Borrower, CPV or any of its or their ERISA Affiliates
from a Multiemployer Plan; or (vii) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA; or (viii) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or Section 4245 of ERISA, respectively;

 

22



--------------------------------------------------------------------------------

or (ix) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Total Commitments” means the aggregate of all Commitments.

“Trigger Date” means March 31, 2007.

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar Rate
Loan).

“Unrestricted Subsidiary” means a Subsidiary of the Borrower that has not
executed a Facility Guaranty that is in full force and effect and with respect
to which the Borrower has provided a notice as required by Section 9.19.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

1.2 Rules of Interpretation.

(a) All accounting terms not specifically defined herein shall have the meanings
assigned to such terms and shall be interpreted in accordance with GAAP applied
on a Consistent Basis.

(b) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(c) Except as otherwise expressly provided, references herein to articles,
sections, paragraphs, clauses, annexes, appendices, exhibits and schedules are
references to articles, sections, paragraphs, clauses, annexes, appendices,
exhibits and schedules in or to this Agreement.

(d) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

(e) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(f) References to “including” means including without limiting the generality of
any description preceding such term, and for purposes hereof the rule of ejusdem
generis shall not be applicable to limit a general statement, followed by or
referable to an enumeration of specific matters, to matters similar to those
specifically mentioned.

 

23



--------------------------------------------------------------------------------

(g) All dates and times of day specified herein shall refer to such dates and
times at New York, New York.

(h) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(i) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(j) All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and in the Loan Documents.

 

24



--------------------------------------------------------------------------------

ARTICLE II

THE FACILITY

2.1 Loans.

(a) Subject to the terms and conditions of this Agreement, each Lender severally
agrees to make an advance of its Commitment to the Borrower on the Effective
Date. The principal amount of each Segment of the Loan outstanding hereunder
from time to time shall bear interest and the Loan shall be repayable as
provided herein. No amount of the Loan repaid or prepaid by the Borrower may be
reborrowed hereunder, and no subsequent Advance under the Loans shall be allowed
after the initial such Advance of the Loan on the Effective Date.

(b) Not later than 1:00 P.M. New York time, on the Effective Date, each Lender
shall, pursuant to the terms and subject to the conditions of this Agreement,
make the amount of its Commitment of the Loan available by wire transfer to the
Agent. Such wire transfer shall be directed to the Agent at its Principal Office
and shall be in the form of immediately available funds in Dollars. The amount
so received by the Agent shall, subject to the terms and conditions of this
Agreement, including without limitation the satisfaction of all applicable
conditions in Section 7.2, be made available to the Borrower on the Effective
Date by delivery of the proceeds thereof as shall be directed by the Responsible
Officer of the Borrower and reasonably acceptable to the Agent. The initial
Advance of the Loan shall be a single Base Rate Segment, subject to Conversion
after the Effective Date in accordance with an Interest Rate Selection Notice
delivered on the Effective Date (or, if no Interest Rate Selection Notice is so
delivered on the Effective Date, thereafter in accordance with Section 2.8).

2.2 Payment of Interest. (a) The Borrower shall pay interest to the Agent for
the account of each Lender on the outstanding and unpaid principal amount of
each Loan made by such Lender for the period commencing on the date of such Loan
until such Loan shall be due at the then applicable Base Rate for Base Rate
Loans or applicable Eurodollar Rate for Eurodollar Rate Loans, as designated by
the Authorized Representative pursuant to Section 2.1; provided however, that if
any Event of Default shall occur and be continuing, all amounts outstanding
hereunder shall bear interest thereafter at the Default Rate.

(b) Notwithstanding Section 2.2(a), in respect of a Base Rate Loan made on the
Effective Date, such Base Rate Loan shall bear interest on each day at the Prime
Rate for such day plus the Applicable Margin for Base Rate Loans; provided that
if the Borrower does not deliver a notice pursuant to Section 2.8 on or before
the date falling 30 days after the Effective Date to Convert such Base Rate Loan
into a Eurodollar Rate Loan then the interest rate in respect of such Base Rate
Loan shall be, from that date, the Base Rate plus the Applicable Margin for Base
Rate Loans.

(c) Interest on each Base Rate Loan shall be computed on the basis of a year of
365/366 days and calculated in each case for the actual number of days elapsed.
Interest on each Eurodollar Loan shall be computed on the basis of a year of 360
days and calculated in each case for the actual number of days elapsed. Interest
on each Eurodollar Rate Loan shall be payable on the last day of the relevant
Interest Period, any date that such Loan is prepaid or Converted, in

 

25



--------------------------------------------------------------------------------

whole or in part, and the Facility Termination Date; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, interest
shall also be paid on the Business Day which falls three months after the
beginning of such Interest Period. Interest on each Base Rate Loan shall be
payable on the last Business Day of each March, June, September and December and
the Facility Termination Date, as applicable. Notwithstanding the foregoing,
interest accruing at the Default Rate shall be payable from time to time upon
demand of the Agent.

2.3 Payment of Principal. The principal amount of the Loan shall be due and
payable to the Agent for the benefit of each Lender in full on the Facility
Termination Date, or earlier as specifically provided herein. The principal
amount of any Base Rate Loan may be prepaid in whole or in part at any time. The
principal amount of any Eurodollar Rate Loan may be prepaid only at the end of
the applicable Interest Period unless the Borrower shall pay to the Agent for
the account of the applicable Lenders the additional amount, if any, required
under Section 6.5. All prepayments of Loans made by the Borrower shall be in the
amount of $1,000,000 or such greater amount which is an integral multiple of
$100,000, or the amount equal to all Outstandings, or such other amount as
necessary to comply with Section 2.8.

2.4 Manner of Payment. (a) Each payment of principal (including any prepayment)
and payment of interest and fees, and any other amount required to be paid to
the Lenders with respect to the Loans, shall be made to the Agent at the
Principal Office, for the account of each Lender, in Dollars and in immediately
available funds without setoff, deduction or counterclaim before 12:30 P.M. on
the date such payment is due. The Agent may, but shall not be obligated to,
debit the amount of any such payment which is not made by such time to any
ordinary deposit account, if any, of the Borrower with the Agent.

(b) The Agent shall deem any payment made by or on behalf of the Borrower
hereunder that is not made both in Dollars and in immediately available funds
and prior to 12:30 P.M. to be a non-conforming payment. Any such payment shall
not be deemed to be received by the Agent until the later of (i) the time such
funds become available funds and (ii) the next Business Day. Any non-conforming
payment may constitute or become a Default or Event of Default. Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until the later of (x) the date such funds become available funds or (y) the
next Business Day at the Default Rate from the date such amount was due and
payable.

(c) In the event that any payment hereunder or under the Notes becomes due and
payable on a day other than a Business Day, then such due date shall be extended
to the next succeeding Business Day unless provided otherwise under clause
(ii) of the definition of “Interest Period”; provided that interest shall
continue to accrue during the period of any such extension and provided further,
that in no event shall any such due date be extended beyond the Facility
Termination Date.

2.5 Notes. Loans made by each Lender shall, if requested by a Lender, be
evidenced by the Note payable to the order of such Lender in the respective
amount of its Applicable Percentage of the Total Commitment, which Note shall be
dated the Effective Date or a later date pursuant to an Assignment and
Assumption and shall be duly completed, executed and delivered by the Borrower.

 

26



--------------------------------------------------------------------------------

2.6 Pro Rata Payments. Except as otherwise provided herein, (a) each payment on
account of the principal of and interest on the Loans and the fees described in
Section 2.10 shall be made to the Agent for the account of the Lenders pro rata
based on their Applicable Percentages, (b) all payments to be made by the
Borrower for the account of each of the Lenders on account of principal,
interest and fees, shall be made without diminution, setoff, recoupment or
counterclaim, and (d) the Agent will distribute (with respect to funds received
by 12:30 P.M. on a Business Day, on the same Business Day, and in all other
cases, by 12:30 P.M. on the following Business Day) to the Lenders entitled
thereto in immediately available funds payments received in fully collected,
immediately available funds from the Borrower.

2.7 Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time but not more frequently than once each calendar
month, upon not less than three (3) Business Days’ written notice to the Agent,
effective upon receipt, to reduce the Total Commitment. The Agent shall give
each Lender, within one (1) Business Day of receipt of such notice,
telefacsimile notice, or telephonic notice (confirmed in writing), of such
reduction. Each such reduction shall be in the aggregate amount of $5,000,000 or
such greater amount which is in an integral multiple of $1,000,000, or the
entire remaining Total Commitment, and shall permanently reduce the Total
Commitment. Each reduction of the Total Commitment shall be accompanied by
payment of the Loans to the extent that the principal amount of Outstandings
exceeds the reduced Total Commitment. No such reduction shall result in the
payment of any Eurodollar Rate Loan other than on the last day of the Interest
Period of such Eurodollar Rate Loan unless such prepayment is accompanied by
amounts due, if any, under Section 6.5.

2.8 Conversions and Elections of Subsequent Interest Periods. Subject to the
limitations set forth below and in Article VI, the Borrower may:

(a) upon delivery, effective upon receipt, of a properly completed Interest Rate
Selection Notice to the Agent on or before 11:00 A.M. on any Business Day,
Convert all or a part of Eurodollar Rate Loans to Base Rate Loans on the last
day of the Interest Period for such Eurodollar Rate Loans; and

(b) provided that no Default or Event of Default shall have occurred and be
continuing upon delivery, effective upon receipt, of a properly completed
Interest Rate Selection Notice to the Agent on or before 11:00 A.M. three
(3) Business Days’ prior to the date of such election or Conversion:

(i) elect a subsequent Interest Period for all or a portion of Eurodollar Rate
Loans to begin on the last day of the then current Interest Period for such
Eurodollar Rate Loans; and

(ii) Convert Base Rate Loans to Eurodollar Rate Loans on any Business Day.

Each election and Conversion pursuant to this Section 2.8 shall be subject to
the limitations on Eurodollar Rate Loans set forth in the definition of
“Interest Period” herein and in Sections 2.1, 2.3 and Article VI. The Agent
shall give written notice to each Lender of such notice of election or
Conversion prior to 3:00 P.M. on the day such notice of election or Conversion
is received. All such Continuations or Conversions of Loans shall be effected
pro rata based, as applicable, on the Applicable Percentages of the Lenders.

 

27



--------------------------------------------------------------------------------

2.9 Additional Fees. If any Loans are outstanding on the Trigger Date the
Borrower shall pay to the Agent, for the benefit of the Lenders, a fee in an
amount equal to the higher of (a) $250,000 and (b) 1% of the aggregate principal
amount of Loans outstanding on such date.

2.10 [Reserved]

2.11 Deficiency Advances; Failure to Purchase Participations. (a) No Lender
shall be responsible for any default of any other Lender in respect to such
other Lender’s obligation to make any Loan hereunder nor shall the Commitment of
any Lender hereunder be increased as a result of such default of any other
Lender.

(a) Unless the Borrower or any Lender has notified the Agent, prior to the date
any payment is required to be made by it to the Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Agent may assume that the Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in
immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Agent to such Lender to the date such amount is repaid to the
Agent in immediately available funds at the Federal Funds Rate from time to time
in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Agent the amount thereof in immediately available funds,
together with interest thereon for the period from the date such amount was made
available by the Agent to the Borrower to the date such amount is recovered by
the Agent (the “Compensation Period”) at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Advance under its Note.
If such Lender does not pay such amount forthwith upon the Agent’s demand
therefor, the Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Loan. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment, or to prejudice any rights
which the Agent or the Borrower may have against any Lender as a result of any
default by such Lender hereunder.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(b) If any Lender makes available to the Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not

 

28



--------------------------------------------------------------------------------

made available to the Borrower by the Agent because the conditions to the
applicable Advance set forth in Article VII are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.12 Use of Proceeds. The proceeds of the Loans shall be used by the Borrower to
repay all amounts owing pursuant to the Existing Credit Agreement and for
general working capital purposes (including Acquisitions permitted hereunder).

2.13 Mandatory Prepayments. In addition to the required payments of principal of
the Loans set forth in Section 2.3 and any optional payments of principal of the
Loans effected under Sections 2.3 and 2.7, the Borrower shall make required
prepayments, each such prepayment to be made to the Agent for the benefit of the
Lenders, (a) in the amount of all Outstandings, upon a Change of Control and
(b) in the case of a Disposition permitted by Section 10.6(a), an amount equal
to 100% of the Net Proceeds received in connection with the Disposition, which
prepayments shall result in a permanent reduction of the Total Commitment

 

29



--------------------------------------------------------------------------------

ARTICLE III

[Reserved]

 

30



--------------------------------------------------------------------------------

ARTICLE IV

[Reserved]

 

31



--------------------------------------------------------------------------------

ARTICLE V

FACILITY GUARANTY

5.1 Facility Guaranty. CPV hereby unconditionally, absolutely, continually and
irrevocably guarantees, to the Agent, for the benefit of the Lenders, the
payment and performance in full of (a) the Borrower’s prompt payment in full,
when due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms hereof, the Notes, and all other Loan Documents
heretofore, now or at any time or times hereafter owing, arising, due or payable
from the Borrower to any one or more of the Lenders, including without
limitation principal, interest, premium or fee (including, but not limited to,
loan fees and attorneys’ fees and expenses); and (b) the Borrower’s prompt, full
and faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
the Borrower hereunder and all other Loan Documents; (c) the prompt payment in
full, when due or declared due and at all such times, of Rate Hedging
Obligations arising under Swap Agreements to which any Lender is a party
(collectively, the “Guarantor’s Obligations”); provided, however, that the
liability of CPV with respect to the Guarantors’ Obligations shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

5.2 Payment. If the Borrower shall default in payment or performance of any of
the Obligations, whether principal, interest, premium, fee (including, but not
limited to, loan fees and attorneys’ fees and expenses), or otherwise, when and
as the same shall become due, whether according to the terms hereof, by
acceleration, or otherwise, or upon the occurrence of any Event of Default
hereunder that has not been cured or waived, then CPV shall, upon demand thereof
by the Agent or its successors or assigns as of the date of such demand, fully
pay to the Agent, for the benefit of the Lenders, subject to any restriction set
forth in Section 5.1, an amount equal to all of the Guarantor’s Obligations then
due and owing.

5.3 Guaranty Absolute. The guaranty made under this Article V is a guaranty of
payment and not of collection. The Guarantor’s Obligations shall be absolute and
unconditional irrespective of the validity, legality or enforceability of this
Agreement, the Notes or any other Loan Document or any other guaranty of the
Borrower’s Obligations, and shall not be affected by any action taken under this
Agreement, the Notes or any other Loan Document, any other guaranty of the
Borrower’s Obligations, or any other agreement between any Lender and the
Borrower or any other Person, in the exercise of any right or power therein
conferred, or by any failure or omission to enforce any right conferred thereby,
or by any waiver of any covenant or condition therein provided, or by any
acceleration of the maturity of any of the Borrower’s Obligations, or by the
release or other disposal of any security for any of the Borrower’s Obligations,
or by the dissolution of the Borrower or the combination or consolidation of the
Borrower into or with another entity or any transfer or disposition of any
assets of the Borrower or by any extension or renewal of this Agreement, any of
the Notes or any other Loan Document, in whole or in part, or by any
modification, alteration, amendment or addition of or to this Agreement, any of
the Notes or any other Loan Document, any other guaranty of the Borrower’s
Obligations, or any other agreement between any Lender and the Borrower or any
other Person, or by any other circumstance whatsoever (with or without notice to
or knowledge of CPV) which

 

32



--------------------------------------------------------------------------------

may or might in any manner or to any extent vary the risks of CPV, or might
otherwise constitute a legal or equitable discharge of a surety or a guarantor;
it being the purpose and intent of the parties hereto that the guaranty made
under this Article V shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.

5.4 Reinstatement. CPV agrees that the guaranty made under this Article V shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by the Agent under this Agreement is rescinded or must be
restored for any reason.

5.5 Waiver; Subrogation.

(a) CPV hereby waives notice of the following events or occurrences: (i) the
Lenders’ heretofore, now or from time to time hereafter making Advances and
otherwise loaning monies or giving or extending credit to or for the benefit of
the Borrower, whether pursuant to this Agreement or the Notes or any other Loan
Document or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (ii) the Lenders or the Borrower heretofore,
now or at any time hereafter, obtaining, amending, substituting for, releasing,
waiving or modifying this Agreement, the Notes or any other Loan Documents;
(iii) presentment, demand, default, non-payment, partial payment and protest;
(iv) any Lender heretofore, now or at any time hereafter granting to the
Borrower (or any other party liable to the Lenders on account of the Borrower’s
Obligations) or to any other Guarantor any indulgence or extensions of time of
payment of the Borrower’s Obligations, and (v) any Lender heretofore, now or at
any time hereafter accepting from the Borrower, any other Guarantor or any other
Person, any partial payment or payments on account of the Borrower’s Obligations
or any collateral securing the payment thereof or the Agent settling,
subordinating, compromising, discharging or releasing the same.

(b) CPV hereby agrees that payment or performance by CPV of the guaranty made
under this Article V may be enforced by the Agent on behalf of the Lenders upon
demand by the Agent to CPV without the Agent being required, CPV expressly
waiving any right it may have to require the Agent, to (i) prosecute collection
or seek to enforce or resort to any remedies against the Borrower or any other
Guarantor, or (ii) seek to enforce or resort to any remedies with respect to any
security interests, Liens or encumbrances granted to the Agent by the Borrower,
any other Guarantor or any other Person on account of the Borrower’s Obligations
or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED
TO BY CPV THAT DEMAND UNDER THIS ARTICLE V MAY BE MADE BY THE AGENT, AND THE
PROVISIONS HEREOF ENFORCED BY THE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THIS AGREEMENT. Neither the
Agent nor any Lender shall have any obligation to protect, secure or insure any
of the foregoing security interests, Liens or encumbrances on the properties or
interests in properties subject thereto.

(c) CPV further agrees that it shall have no right of subrogation (unless and
until the occurrence of the Facility Termination Date), reimbursement or
indemnity, nor any right of recourse to security for the Borrower’s Obligations.
This agreement is expressly intended to prevent the existence of any claim in
respect to such reimbursement by CPV against the estate of

 

33



--------------------------------------------------------------------------------

the Borrower within the meaning of Section 101 of the Bankruptcy Code, and to
prevent CPV from constituting a creditor of the Borrower in respect of such
reimbursement within the meaning of Section 547(b) of the Bankruptcy Code in the
event of a subsequent case involving the Borrower. If an amount shall be paid to
CPV on account of such subrogation rights at any time prior to termination of
this Agreement in accordance with the provisions of Section 13.8, such amount
shall be held in trust for the benefit of the Lenders and shall forthwith be
paid to the Agent, for the benefit of the Lenders, to be credited and applied
upon the Guarantor’s Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.

5.6 Set-Off and Waiver. CPV waives any right to assert against the Agent or any
Lender as a defense, counterclaim, set-off, recoupment or cross claim in respect
of its Guarantor’s Obligations, any defense (legal or equitable) or other claim
which CPV may now or at any time hereafter have against the Borrower or the
Lenders without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to CPV. If at any time hereafter the Lenders
employ counsel for advice or other representation to enforce any Guarantor’s
Obligations that arise out of an Event of Default, then, in any of the foregoing
events, all of the reasonable attorneys’ fees arising from such services and all
expenses, costs and charges in any way or respect arising in connection
therewith or relating thereto shall be paid by CPV to the Agent, for the benefit
of the Lenders, on demand. CPV agrees that the Agent and each Lender shall have
a lien for all Guarantor’s Obligations upon all deposits or deposit accounts, of
any kind, or any interest in any deposits or deposit accounts of any kind, now
or hereafter pledged, mortgaged, transferred or assigned to the Agent or such
Lender or otherwise in the possession or control of the Agent or such Lender
(other than for safekeeping) for any purpose for the account or benefit of CPV
and including any balance of any deposit account or of any credit of CPV with
the Agent or such Lender, whether now existing or hereafter established, hereby
authorizing the Agent and each Lender from and after the occurrence of an Event
of Default giving rise to any of Guarantor’s Obligations at any time or times
with or without prior notice to apply such balances or any part thereof to such
of Guarantor’s Obligations to the Lenders then past due and in such amounts as
they may elect, and whether or not the collateral or the responsibility of other
Persons primarily, secondarily or otherwise liable may be deemed adequate. For
the purposes of this Section 5.6, all remittances and property shall be deemed
to be in the possession of the Agent or such Lender as soon as the same may be
put in transit to it by mail or carrier or by other bailee.

 

34



--------------------------------------------------------------------------------

ARTICLE VI

TAXES, YIELD PROTECTION AND ILLEGALITY

6.1 Taxes. (a) Any and all payments by the Borrower to or for the account of the
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Agent or such Lender,
as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), each of the Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Agent (which shall forward the same
to such Lender) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Agent or
any Lender, the Borrower shall also pay to the Agent or to such Lender, as the
case may be, at the time interest is paid, such additional amount that the Agent
or such Lender specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that the Agent or such Lender would have received if such Taxes or Other Taxes
had not been imposed.

(d) The Borrower agrees to indemnify the Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Agent and such Lender, (ii) amounts payable under subsection (c) above, and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender or the Agent makes a demand therefor.

 

35



--------------------------------------------------------------------------------

6.2 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

6.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

6.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or a reduction in
the amount received or receivable by such Lender in connection with the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 6.1 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements utilized in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

 

36



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

6.5 Funding Losses. Upon demand of any Lender (with a copy to the Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 6.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

6.6 Matters Applicable to all Requests for Compensation. A certificate of the
Agent or any Lender claiming compensation under this Article III and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, the
Agent or such Lender may use any reasonable averaging and attribution methods.

6.7 Survival. All of the Borrower’s obligations under this Article VI shall
survive termination of the Total Commitments and repayment of all other
Obligations hereunder.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO EFFECTIVENESS

7.1 Conditions to Effectiveness. The obligations of the Lenders to make Advances
under this Agreement are subject to the conditions precedent that:

(a) the Agent shall have received on or before the Effective Date, in form and
substance satisfactory to the Agent and Lenders, the following:

(i) executed originals of each of this Agreement and, if requested, the Notes,
together with all schedules and exhibits thereto;

(ii) the favorable written opinion or opinions with respect to the Loan
Documents and the transactions contemplated thereby of Goodwin Procter LLP, as
to New York and Delaware law, Ballard Spahr Andrews & Ingersoll, LLP, as to
Maryland law, and Greenberg Traurig, P.A., as to Florida law, each special
counsel to the Credit Parties, dated the Effective Date, addressed to the Agent
and the Lenders and reasonably satisfactory to the Agent, substantially in the
form of Exhibit G;

(iii) resolutions of the boards of directors or other appropriate governing body
(or of the appropriate committee thereof) of each Credit Party certified by its
secretary or assistant secretary as of the Effective Date, approving and
adopting the Loan Documents to be executed by such Person, and authorizing the
execution and delivery thereof;

(iv) specimen signatures of officers of each of the Credit Parties executing the
Loan Documents on behalf of such Credit Party, certified by the secretary or
assistant secretary of such Credit Party;

(v) the Organizational Documents of each of the Credit Parties certified as of a
date not more than 30 days prior to the Effective Date by the Secretary of State
or comparable official of its state of organization;

(vi) Operating Documents of each of the Credit Parties certified as of the
Effective Date as true and correct by its secretary or assistant secretary;

(vii) certificates issued as of a date not more than 30 days prior to the
Effective Date by the Secretaries of State or comparable official of the
respective jurisdictions of formation of each of the Credit Parties as to the
due existence and good standing of such Person;

(viii) appropriate certificates of qualification to do business, good standing
and, where appropriate, authority to conduct business under assumed name, issued
in respect of each of the Credit Parties as of a date not more than 30 days
prior to the Effective Date by the Secretary of State or comparable official of
each jurisdiction in which the failure to be qualified to do business or
authorized so to conduct business could have a Material Adverse Effect;

 

38



--------------------------------------------------------------------------------

(ix) notice of appointment of the initial Authorized Representative(s);

(x) a Compliance Certificate dated the Effective Date;

(xi) a Borrowing Notice, if any, and, if elected by the Borrower, an Interest
Rate Selection Notice, both to be delivered by no later than 3:00pm (New York
time) on the Effective Date for Base Rate Loans and by no later than 3:00pm (New
York time) on the day three Business Days prior to the Effective Date for
Eurodollar Rate Loans;

(xii) evidence of the ownership by CPV, as a limited partner, of not less than
66-2/3% of the Partnership Units of the Borrower;

(xiii) evidence that all fees payable by the Borrower on the Effective Date to
the Agent and the Lenders have been paid in full;

(xiv) a copy of the consent of the parties to the Merger Agreement to the
transactions contemplated by this Agreement;

(xv) evidence reasonably acceptable to the Agent of repayment in full and
termination of the Existing Credit Agreement together with evidence of release
of all Liens granted thereunder, consisting of a payoff letter in form and
substance reasonably satisfactory to the Agent and the authorization by the
agent under the Existing Credit Agreement granted to the Borrower to file UCC-3
termination statements and mortgage releases;

(xvi) such other documents, instruments, certificates and opinions as the Agent
or any Lender may reasonably request on or prior to the Effective Date in
connection with the consummation of the transactions contemplated hereby; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) there shall not have occurred or become known to the Agent or the Lenders
any event, condition, situation or status since the date of the information
contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Credit Parties delivered to the Agent prior to the
Effective Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and

(iii) the Credit Parties shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices as shall
be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which any
of the Credit Parties is a party or by which any of them or their properties is
bound.

 

39



--------------------------------------------------------------------------------

(c) the representations and warranties of the Credit Parties set forth in
Article VIII and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Advance, except to the
extent that such representations and warranties expressly relate to an earlier
date; and

(d) at the time of (and after giving effect to) each Advance no Default or Event
of Default specified in Article XI shall have occurred and be continuing.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Each of CPV and the Borrower represent and warrant with respect to itself and
each of its Subsidiaries (which representations and warranties shall survive the
delivery of the documents mentioned herein and the making of Loans), that:

8.1 Organization and Authority.

(a) Each Credit Party is a corporation, partnership or real estate investment
trust, as applicable, duly organized and validly existing under the laws of the
jurisdiction of its formation;

(b) Each Credit Party (x) has the requisite power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Loan Documents, and (y) is qualified to do business in every
jurisdiction in which failure to so qualify would have a Material Adverse
Effect;

(c) The Borrower and CPV have the power and authority to execute, deliver and
perform this Agreement and each of the other Loan Documents to which it is a
party, and the Borrower has the power and authority to execute, deliver and
perform the Notes and to borrow hereunder;

(d) Each Credit Party has the power and authority to execute, deliver and
perform each Facility Guaranty and each of the other Loan Documents to which it
is a party; and

(e) When executed and delivered, each of the Loan Documents to which any Credit
Party is a party will be the legal, valid and binding obligation or agreement,
as the case may be, of such Credit Party, enforceable against such Credit Party
in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally and to the effect of
general principles of equity (whether considered in a proceeding at law or in
equity);

8.2 Loan Documents. The execution, delivery and performance by each Credit Party
of each of the Loan Documents to which it is a party:

(a) have been duly authorized by all requisite Organizational Action of such
Credit Party required for the lawful execution, delivery and performance
thereof;

(b) do not violate any provisions of (i) applicable law, rule or regulation,
(ii) any judgment, writ, order, determination, decree or arbitral award of any
Governmental Authority or arbitral authority binding on such Credit Party or its
properties, or (iii) the Organizational Documents or Operating Documents of such
Credit Party;

(c) does not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time
or both, would constitute an event of default, under any contract, indenture,
agreement or other instrument or document to which such Credit Party is a party,
or by which the properties or assets of such Credit Party are bound; and

 

41



--------------------------------------------------------------------------------

(d) does not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of such Credit Party;

8.3 Solvency. Each Credit Party is Solvent after giving effect to the
transactions contemplated by the Loan Documents.

8.4 Subsidiaries and Stockholders. CPV has no Subsidiaries other than those
Persons listed as Subsidiaries in Schedule 8.4; Schedule 8.4 states as of the
date hereof the organizational form of each entity, the authorized and issued
capitalization of each Subsidiary listed thereon, the number of shares,
Partnership Units or other equity interests of each class of capital stock or
interest issued and outstanding of each such Subsidiary and the number and/or
percentage of outstanding shares or other equity interest (including options,
warrants and other rights to acquire any interest) of each such class of capital
stock, Partnership Units or other equity interest owned by CPV or by any such
Subsidiary; the outstanding shares, Partnership Units or other equity interests
of each such Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable; and CPV and each such Subsidiary owns beneficially
and of record all the shares and other interests it is listed as owning in
Schedule 8.4, free and clear of any Lien.

8.5 Ownership Interests. CPV and its Subsidiaries own no interest in any Person
other than the Persons listed in Schedule 8.4 and equity investments in Persons
not constituting Subsidiaries permitted under Section 10.7.

8.6 Financial Condition.

(a) The audited financial statements of CPV and its Subsidiaries for the fiscal
year ended December 31, 2005 present fairly the financial condition of CPV and
its Subsidiaries for the period described therein and the unaudited interim
financial statements, including the balance sheet as of September 30, 2006 and
the statement of operations for the period ended September 30, 2006, are true
and accurate;

(b) since the date of the audited financial statements referred to in
Section 8.6(a) hereof, there has been no material adverse change in the
condition, financial or otherwise, of CPV or any of its Subsidiaries or in the
businesses, properties, performance, prospects or operations of CPV or its
Subsidiaries, nor have such businesses or properties been materially adversely
affected as a result of any fire, explosion, earthquake, accident, strike,
lockout, combination of workers, flood, embargo or act of God; and

(c) except as set forth in the audited financial statements referred to in
Section 8.6(a) or in Schedule 8.6 or permitted by Section 8.5, neither CPV nor
any Subsidiary has incurred, other than in the ordinary course of business, any
material Indebtedness, Contingent Obligation or other commitment or liability
which remains outstanding or unsatisfied.

8.7 Title to Properties. (a) CPV, the Borrower and each other Credit Party has
good and marketable title to all its real and personal properties, subject to no
transfer restrictions or Liens of any kind, except for the transfer restrictions
and Liens described in Schedule 8.7 and Liens permitted by Section 10.4.

 

42



--------------------------------------------------------------------------------

(b) CPV, the Borrower and each other Credit Party, as applicable, has fee simple
(except with respect to the Hobbs, New Mexico facility for which the Borrower
has a leasehold interest of more than 55 years), and good and marketable title
to each of the Initial Properties, and will have fee simple (or a leasehold
interest with a remaining term exceeding that of the related Security Lease and
of at least 55 years in length) and good marketable title to each of the
Qualified Properties, as applicable, subject to no Liens, easement,
encumbrances, restrictions or other matters of record other than Permitted
Encumbrances.

8.8 Taxes. Except as set forth in Schedule 8.8, CPV, the Borrower and each other
Credit Party has filed or caused to be filed all federal, state and local tax
returns which are required to be filed by it and, except for taxes and
assessments being contested in good faith by appropriate proceedings diligently
conducted and against which reserves reflected in the financial statements
described in Section 8.6(a) and satisfactory to CPV’s independent certified
public accountants have been established, have paid or caused to be paid all
taxes as shown on said returns or on any assessment received by either of them,
to the extent that such taxes have become due.

8.9 Other Agreements. No Credit Party is

(a) a party to or subject to any judgment, order, decree, agreement, lease or
instrument, or subject to other restrictions, which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; or

(b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which such Credit Party is a party, which default has, or if not remedied within
any applicable grace period could reasonably be likely to have, a Material
Adverse Effect.

8.10 Litigation. Except as set forth in Schedule 8.10, there is no action, suit,
investigation or proceeding at law or in equity or by or before any governmental
instrumentality or agency or arbitral body pending, or, to the knowledge of CPV,
threatened by or against the Borrower or any other Credit Party or affecting the
Borrower or any other Credit Party or any properties or rights of the Borrower
or any other Credit Party, which could reasonably be likely to have a Material
Adverse Effect.

8.11 Margin Stock. The proceeds of the borrowings made hereunder will be used by
the Borrower only for the purposes expressly authorized herein. None of such
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might constitute any of the Loans under this
Agreement a “purpose credit” within the meaning of said Regulation U or
Regulation X (12 C.F.R. Part 224) of the Board. Neither the Borrower nor any
agent acting in its behalf has taken or will take any action which might cause
this Agreement or any of the documents or instruments delivered pursuant hereto
to violate any regulation of the Board or to violate the Securities Exchange Act
of 1934, as amended, or the Securities Act of 1933, as amended, or any state
securities laws, in each case as in effect on the date hereof;

 

43



--------------------------------------------------------------------------------

8.12 Investment Company. No Credit Party is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. § 80a 1, et seq.). The application of the proceeds
of the Loans and repayment thereof by the Borrower and the performance by the
Borrower and the other Credit Parties of the transactions contemplated by the
Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder,
in each case as in effect on the date hereof;

8.13 Patents, Etc. The Borrower and each other Credit Party owns or has the
right to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights necessary to or used in the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, other proprietary right of any other Person;

8.14 No Untrue Statement. Neither (a) this Agreement nor any other Loan Document
or certificate or document executed and delivered by or on behalf of the
Borrower or any other Credit Party in accordance with or pursuant to any Loan
Document nor (b) any statement, representation, or warranty provided to the
Agent in connection with the negotiation or preparation of the Loan Documents
contains any misrepresentation or untrue statement of material fact or omits to
state a material fact necessary, in light of the circumstance under which it was
made, in order to make any such warranty, representation or statement contained
therein not misleading;

8.15 No Consents, Etc. Neither the respective businesses or properties of the
Credit Parties, nor any relationship among the Credit Parties and any other
Person, nor any circumstance in connection with the execution, delivery and
performance of the Loan Documents and the transactions contemplated thereby, is
such as to require a consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person on the part of any Credit Party as a condition to the execution, delivery
and performance of, or consummation of the transactions contemplated by the Loan
Documents, which, if not obtained or effected, would be reasonably likely to
have a Material Adverse Effect, or if so, such consent, approval, authorization,
filing, registration or qualification has been duly obtained or effected, as the
case may be;

8.16 Employee Benefit Plans.

(a) The Borrower and CPV and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder and in compliance with all Foreign Benefit Laws with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired.
Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service

 

44



--------------------------------------------------------------------------------

to be so qualified, and each trust related to such plan has been determined to
be exempt under Section 501(a) of the Code. No material liability has been
incurred by CPV or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties with respect to any Employee Benefit Plan or any Multiemployer
Plan;

(b) Neither the Borrower, CPV nor any ERISA Affiliate has (i) engaged in a
nonexempt prohibited transaction described in Section 4975 of the Code or
Section 406 of ERISA affecting any of the Employee Benefit Plans or the trusts
created thereunder which could subject any such Employee Benefit Plan or trust
to a material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (ii) incurred any accumulated funding
deficiency with respect to any Employee Benefit Plan, whether or not waived, or
any other liability to the PBGC which remains outstanding other than the payment
of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Section 412 of the Code, Section 302 of ERISA or the terms of such Employee
Benefit Plan;

(c) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower, CPV
nor any ERISA Affiliate has incurred any unpaid withdrawal liability with
respect to any Multiemployer Plan;

(d) The present value of all vested accrued benefits under each Employee Benefit
Plan which is subject to Title IV of ERISA, did not, as of the most recent
valuation date for each such plan, exceed the then current value of the assets
of such Employee Benefit Plan allocable to such benefits;

(e) To the best of CPV’s knowledge, each Employee Benefit Plan subject to Title
IV of ERISA, maintained by the Borrower, CPV or any ERISA Affiliate, has been
administered in accordance with its terms in all material respects and is in
compliance in all material respects with all applicable requirements of ERISA
and other applicable laws, regulations and rules;

(f) The consummation of the Loans and the issuance of the Letters of Credit
provided for herein will not involve any prohibited transaction under ERISA
which is not subject to a statutory or administrative exemption; and

(g) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of CPV after due inquiry, is threatened concerning or
involving any Employee Benefit Plan.

8.17 No Default. As of the date hereof, there does not exist any Default or
Event of Default hereunder.

8.18 Environmental Laws. Except as listed on Schedule 8.18, CPV and each
Subsidiary is in compliance with all applicable Environmental Laws and has been
issued and currently maintains all required federal, state and local permits,
licenses, certificates and approvals. Except as listed on Schedule 8.18, neither
CPV nor any Subsidiary has been notified of any pending or threatened action,
suit, proceeding or investigation, and neither CPV nor any

 

45



--------------------------------------------------------------------------------

Subsidiary is aware of any facts, which (a) calls into question, or could
reasonably be expected to call into question, compliance by either CPV or any
Subsidiary with any Environmental Laws, (b) seeks, or could reasonably be
expected to form the basis of a meritorious proceeding, to suspend, revoke or
terminate any license, permit or approval necessary for the operation of CPV’s
or any Subsidiary’s business or facilities or for the generation, handling,
storage, treatment or disposal of any Hazardous Materials, or (c) seeks to
cause, or could reasonably be expected to form the basis of a meritorious
proceeding to cause, any property of CPV or any Subsidiary to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law.

8.19 Employment Matters. (a) None of the employees of CPV or any Subsidiary is
subject to any collective bargaining agreement and there are no strikes, work
stoppages, election or decertification petitions or proceedings, unfair labor
charges, equal opportunity proceedings, or other material labor/employee related
controversies or proceedings pending or, to the best knowledge of CPV and the
Borrower, threatened against CPV or any Subsidiary or between CPV or any
Subsidiary and any of its employees, other than employee grievances arising in
the ordinary course of business which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

(b) Except to the extent a failure to maintain compliance would not have a
Material Adverse Effect, CPV and each Subsidiary is in compliance in all
respects with all applicable laws, rules and regulations pertaining to labor or
employment matters, including without limitation those pertaining to wages,
hours, occupational safety and taxation and there is neither pending or
threatened any litigation, administrative proceeding nor, to the knowledge of
CPV and the Borrower, any investigation, in respect of such matters which, if
decided adversely, could reasonably be likely, individually or in the aggregate,
to have a Material Adverse Effect.

8.20 RICO. Neither CPV nor any Subsidiary is engaged in or has engaged in any
course of conduct that could subject any of their respective properties to any
Lien, seizure or other forfeiture under any criminal law, racketeer influenced
and corrupt organizations law, civil or criminal, or other similar laws;

8.21 REIT Status. CPV has done all things necessary to qualify as a REIT, has
been organized in conformity with the requirements for qualification as a REIT
and its method of operation as described in the Registration Statement will
permit it to meet the requirements for qualification and taxation as an REIT;

8.22 Leases; Appraised Value. Each of the Security Leases is in full force and
effect and the Borrower, CPV and each Guarantor are in compliance with all of
the terms and conditions of such Security Lease; none of the Security Leases has
been amended or modified, except as required under Section 10.2 or except as
otherwise permitted by the Agent; and neither the Borrower nor CPV has any
information which leads it to believe that the Appraised Value of the Qualifying
Properties as set forth on Schedule 4.3 is not correct;

8.23 Governmental/Operating Agreements. Each of the governmental or operating
agreements with the related Contract Party are in full force and effect, and the
Pre-Approved Lessee is in compliance with all terms and conditions contained
therein;

 

46



--------------------------------------------------------------------------------

8.24 Tax Shelter Regulations. The Borrower does not intend to treat the Loans as
being a “reportable transaction” (within the meaning of Treasury Regulation
section 1.6011-4). If the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Agent thereof. The Borrower
acknowledges that the Administrative Agent and/or one or more of the Lenders may
treat the Loans as part of a transaction that is subject to Treasury Regulation
section 1.6011-4 or section 301.6112-1, and the Administrative Agent and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.

 

47



--------------------------------------------------------------------------------

ARTICLE IX

AFFIRMATIVE COVENANTS

Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing, CPV and the Borrower shall, and where applicable shall cause
each Subsidiary to:

9.1 Financial Reports, Etc. (a) as soon as practical and in any event within 93
days after the end of each Fiscal Year of CPV, deliver or cause to be delivered
to the Agent and each Lender (i) consolidated and consolidating balance sheets
of CPV and its Subsidiaries as at the end of such Fiscal Year, and the notes
thereto, and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows, and the respective notes thereto, for such
Fiscal Year, setting forth (other than for consolidating statements) comparative
financial statements for the preceding Fiscal Year, all prepared in accordance
with GAAP applied on a Consistent Basis and containing, with respect to the
consolidated financial statements, opinions of Ernst & Young LLP, or other such
independent certified public accountants selected by CPV and approved by the
Agent, which are unqualified as to the scope of the audit performed and as to
the “going concern” status of CPV and without any exception not acceptable to
the Lenders, and (ii) a Compliance Certificate dated as of the end of such
Fiscal Year;

(b) as soon as practical and in any event within 48 days after the end of each
fiscal quarter (except the last fiscal quarter of the Fiscal Year), deliver to
the Agent and each Lender (i) consolidated and consolidating balance sheets of
CPV and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for such fiscal quarter and for the period from the beginning of the
then current Fiscal Year through the end of such reporting period, and
accompanied by a certificate of an Authorized Representative to the effect that
such financial statements present fairly the financial position of CPV and its
Subsidiaries as of the end of such fiscal period and the results of their
operations and the changes in their financial position for such fiscal period,
in conformity with the standards set forth in Section 8.6(a) with respect to
interim financial statements, and (ii) a Compliance Certificate containing
computations for such fiscal quarter and dated as of the end of such fiscal
quarter;

(c) together with each delivery of the financial statements required by
Section 9.1(a)(i), deliver to the Agent and each Lender a letter from CPV’s
accountants specified in Section 9.1(a)(i) stating that in performing the audit
necessary to render an opinion on the financial statements delivered under
Section 9.1(a)(i), they obtained no knowledge of any Default or Event of Default
having occurred, during the period reviewed, in the fulfillment of the terms and
provisions of this Agreement insofar as they relate to financial matters; or if
the accountants have obtained knowledge of such Default or Event of Default, a
statement specifying the nature and period of existence thereof;

(d) promptly upon their becoming available to the Borrower, the Borrower shall
deliver to the Agent and each Lender a copy of (i) all regular or special
reports or effective registration statements which either the Borrower, CPV or
any Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by the Borrower, CPV or any Subsidiary to its shareholders,

 

48



--------------------------------------------------------------------------------

bondholders or the financial community in general, and (iii) any management
letter or other report submitted to the Borrower, CPV or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
of the Borrower, CPV or any Subsidiary;

(e) not later than the last Business Day of each Fiscal Year, deliver to the
Agent and each Lender a projected consolidated balance sheet, income statement
and statement of cash flows for CPV and its Subsidiaries for the next Fiscal
Year, prepared in accordance with GAAP applied on a Consistent Basis;

(f) as soon as practical and in any event within 180 days after the end of each
fiscal year of any Lease Party that is not a Governmental Authority, deliver to
the Agent and each Lender the audited financial statements of such Lease Party
and as soon as practical and in any event within 48 days after the end of each
fiscal quarter (except the last fiscal quarter of each fiscal year) of such
Lease Party, the unaudited financial statements or reports of such Lease Party,
all prepared in accordance with GAAP applied on a Consistent Basis; provided,
however, that to the extent any such Lease Party has not released or issued its
audited financial statements or unaudited financial statements or reports within
such time periods set forth above, CPV and the Borrower shall use their best
efforts to satisfy the above requirement as soon as practicable thereafter;

(g) promptly, from time to time, deliver or cause to be delivered to the Agent
and each Lender such other information regarding CPV’s and any Subsidiary’s
operations, business affairs and financial condition, including tax returns,
asset business plans and specific cash flow information, as the Agent or such
Lender may reasonably request;

(h) promptly upon their being delivered to the Borrower or any Guarantor,
deliver to the Agent and each Lender each notice of termination or default from
any Contract Party delivered to the Borrower or any Guarantor by a Lease Party
pursuant to the terms of the Master Lease or any other Security Lease;

(i) as soon as practicable and in any event within five (5) Business Days
following the effective date of any Acquisition or Disposition, a certificate of
an Authorized Representative certifying the amount of Consolidated Total Assets
and Consolidated Total Liabilities as of such effective date, for purposes of
determining the Applicable Margin;

(j) promptly after the Borrower has notified the Agent of any intention by the
Borrower to treat the Loans as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS
Form 8886 or any successor form.

The Agent and the Lenders are hereby authorized to deliver a copy of any such
financial or other information delivered hereunder to the Lenders (or any
affiliate of any Lender) or to the Agent, to any Governmental Authority having
jurisdiction over the Agent or any of the Lenders pursuant to any written
request therefor or in the ordinary course of examination of loan files, or to
any other Person who shall acquire or consider the assignment of, or acquisition
of any participation interest in, any Obligation permitted by this Agreement;

9.2 Maintain Properties. Maintain or cause to be maintained all properties
necessary to its operations including, without limitation, each of the
Qualifying Properties, in good working

 

49



--------------------------------------------------------------------------------

order and condition, make or cause to be made all needed repairs, replacements
and renewals to such properties, and maintain free from Liens all trademarks,
trade names, patents, copyrights, trade secrets, know-how, and other
intellectual property and proprietary information (or adequate licenses
thereto), in each case as are reasonably necessary to conduct its business as
currently conducted or as contemplated hereby, all in accordance with customary
and prudent business practices;

9.3 Existence, Qualification, Etc. Except as otherwise expressly permitted under
Section 10.8, do or cause to be done all things necessary to preserve and keep
in full force and effect its existence and all material rights and franchises,
and maintain its license or qualification to do business as a foreign
corporation and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary except where the failure to so qualify would not have a
Material Adverse Effect;

9.4 Regulations and Taxes. Comply in all material respects with or contest in
good faith all statutes and governmental regulations and pay all taxes,
assessments, governmental charges, claims for labor, supplies, rent and any
other obligation which, if unpaid, would become a Lien against any of its
properties except liabilities being contested in good faith by appropriate
proceedings diligently conducted and against which adequate reserves acceptable
to CPV’s independent certified public accountants have been established unless
and until any Lien resulting therefrom attaches to any of its property and
becomes enforceable against its creditors;

9.5 Insurance. (a) Keep or cause to be kept all of its insurable properties
adequately insured at all times with responsible insurance carriers against loss
or damage by fire and other hazards to the extent and in the manner as are
customarily insured against by similar businesses owning such properties
similarly situated, (b) maintain general public liability insurance at all times
with responsible insurance carriers against liability on account of damage to
persons and property and (c) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes) and against loss by reason of
business interruption, such policies of insurance to have such limits,
deductibles, exclusions, co-insurance and other provisions providing no less
coverages than are maintained by similar businesses that are similarly situated,
such insurance policies to be in form reasonably satisfactory to the Agent. Each
of the policies of insurance described in this Section 9.5 shall provide that
the insurer shall give the Agent not less than thirty (30) days’ prior written
notice before any such policy shall be terminated, lapse or be altered in any
manner;

9.6 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions, and set up
on its books such reserves as may be required by GAAP with respect to doubtful
accounts and all taxes, assessments, charges, levies and claims and with respect
to its business in general, and include such reserves in interim as well as
year-end financial statements;

9.7 Right of Inspection. Permit any Person designated by a Lender, at such
Lender’s or designated Person’s expense, to visit and inspect any of the
properties, corporate books and financial reports of CPV or any Subsidiary and
to discuss its affairs, finances and accounts with its principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice and permit any Lender to discuss the

 

50



--------------------------------------------------------------------------------

Borrower’s or CPV’s affairs, finances and accounts with its principal officers
at all reasonable times, at reasonable intervals and with reasonable prior
notice; provided, that if an Event of Default exists, any Lender and its
designees may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice;

9.8 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority with respect to the conduct of its business;

9.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents;

9.10 Covenants Extending to Other Persons. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, all of the things required
of CPV or the Borrower in Sections 9.2 through 9.9, 9.13, 9.14 and 9.18,
inclusive;

9.11 Officer’s Knowledge of Default. Upon any officer of the Borrower or CPV
obtaining knowledge of any Default or Event of Default hereunder or under any
other obligation of the Borrower or other Credit Party to any Lender, or any
event, development or occurrence which could reasonably be expected to have a
Material Adverse Effect, cause such officer or an Authorized Representative to
promptly notify the Agent of the nature thereof, the period of existence
thereof, and what action the Borrower or other Credit Party proposes to take
with respect thereto;

9.12 Suits or Other Proceedings. Upon any officer of the Borrower or CPV
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any other Credit Party, or any attachment, levy,
execution or other process being instituted against any assets of the Borrower
or any other Credit Party, making a claim or claims in an aggregate amount
greater than $500,000 not otherwise covered by insurance, promptly deliver to
the Agent written notice thereof stating the nature and status of such
litigation, dispute, proceeding, levy, execution or other process;

9.13 Notice of Environmental Complaint or Condition. Immediately provide notice
to the Agent of, and promptly provide to the Agent true, accurate and complete
copies of, any and all notices, complaints, orders, directives, claims or
citations received by the Borrower or any other Credit Party relating to any
(a) violation or alleged violation by the Borrower or any other Credit Party or
any Lease Party of any applicable Environmental Law; (b) release or threatened
release by the Borrower or any other Credit Party, or any Lease Party, or by any
Person handling, transporting or disposing of any Hazardous Material on behalf
of the Borrower or any other Credit Party or any Lease Party, or at any facility
or property owned or leased or operated by the Borrower or any other Credit
Party or any Lease Party, of any Hazardous Material, except where occurring
legally pursuant to a permit or license; or (c) liability or alleged liability
of the Borrower or any other Credit Party or any Lease Party for the costs of
cleaning up, removing, remediating or responding to a release of Hazardous
Materials.

 

51



--------------------------------------------------------------------------------

9.14 Environmental Compliance. If the Borrower or any other Credit Party shall
receive any letter, notice, complaint, order, directive, claim or citation
alleging that the Borrower or any other Credit Party or any Lease Party has
violated any Environmental Law, has released any Hazardous Material, or is
liable for the costs of cleaning up, removing, remediating or responding to a
release of Hazardous Materials, the Borrower and any other Credit Party shall,
within the time period permitted and to the extent required by the applicable
Environmental Law or the Governmental Authority responsible for enforcing such
Environmental Law, remove or remedy, or cause the applicable Subsidiary or Lease
Party to remove or remedy, such violation or release or satisfy such liability;

9.15 Indemnification. Without limiting the generality of Section 13.9, jointly
and severally indemnify and hold the Agent and the Lenders and their respective
officers, directors, employees and agents, harmless from and against any and all
claims, costs, expenses, losses, penalties, liabilities and damages (including,
without limitation, assessment and cleanup costs and reasonable attorneys’,
consultants’ or other expert fees, expenses and disbursements) and all
judgments, fines and penalties incurred, entered or levied against the Agent,
the Lenders or any of their respective officers, directors, employees and
agents, by any governmental agency or authority arising directly or indirectly
from, or as a result of or in connection with (a) the use of any Qualifying
Property; (b) the use of the facilities thereon; (c) the use, generation,
storage, transportation, treatment, emission, discharge, disposal, release or
handling of any Hazardous Materials at, upon or from any Qualifying Property; or
(d) the violation or alleged violation of any Environmental Law by CPV or any
Subsidiary. The foregoing indemnity shall include without limitation of the
foregoing indemnity, the indemnity of each of the parties indemnified herein
with respect to claims, demands, losses, damages (including consequential
damages) liabilities, causes of action, judgments, penalties, costs and expenses
(including reasonable attorneys’ fees and court costs) and matters which in
whole or in part are caused by or arise out of the negligence (whether sole,
contributory, comparative, or otherwise) of such and/or any other indemnified
party or for which such indemnified party may have strict liability. The
provisions of this Section 9.15 shall survive the Facility Termination Date and
expiration or termination of this Agreement;

9.16 Further Assurances. At its cost and expense, upon request of the Agent,
duly execute and deliver or cause to be duly executed and delivered, to the
Agent such further instruments, documents, certificates, financing and
continuation statements, and do and cause to be done such further acts that may
be reasonably necessary or advisable in the reasonable opinion of the Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents;

9.17 Employee Benefit Plans.

(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Agent of (a) the establishment of any new Employee
Benefit Plan (which notice shall include a copy of such plan), (b) the
commencement of contributions to any Employee Benefit Plan to which the
Borrower, CPV or any of its or their ERISA Affiliates was not previously
contributing, (c) any material increase in the benefits of any existing Employee
Benefit Plan, (d) each funding waiver request filed with respect to any Employee
Benefit Plan and all communications received or sent by the Borrower, CPV or any
of its or their ERISA

 

52



--------------------------------------------------------------------------------

Affiliates with respect to such request and (e) the failure of the Borrower, CPV
or any of its or their ERISA Affiliates to make a required installment or
payment under Section 302 of ERISA or Section 412 of the Code by the due date;

(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event or
(b) nonexempt “prohibited transaction,” as such term is defined in Section 406
of ERISA or Section 4975 of the Code, in connection with any Employee Benefit
Plan or any trust created thereunder, deliver to the Agent a notice specifying
the nature thereof, what action the Borrower, CPV or any of its or their ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and

(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (a), (b) and (c), deliver to the Agent copies of (a) any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code,
(b) all notices received by the Borrower, CPV or any of its or their ERISA
Affiliates of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (c) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by CPV or any ERISA
Affiliate with the Internal Revenue Service with respect to each Pension Plan
and (d) all notices received by the Borrower, CPV or any of its or their ERISA
Affiliates from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA. The Borrower will
notify the Agent in writing within five (5) Business Days of the Borrower, CPV
or any of its or their ERISA Affiliates obtaining knowledge or reason to know
that the Borrower, CPV or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA.

9.18 Continued Operations. Continue at all times to conduct its business and
engage principally in the same line or lines of business substantially as
heretofore conducted;

9.19 New Subsidiaries. Within thirty (30) days of the acquisition or creation of
any Subsidiary but in any event prior to the acquisition by such Subsidiary of
any Qualifying Property, other than a Subsidiary that the Borrower has elected
by notice in writing to the Agent to treat as an Unrestricted Subsidiary cause
to be delivered to the Agent for the benefit of the Lenders each of the
following:

(a) a Facility Guaranty executed by such Subsidiary substantially in the form of
Exhibit I;

(b) an opinion of counsel to the Subsidiary dated as of the date of delivery of
the Facility Guaranty provided for in this Section 9.19 and addressed to the
Agent and the Lenders, in form and substance reasonably acceptable to the Agent
(which opinion may include assumptions and qualifications of similar effect to
those contained in the opinions of counsel delivered pursuant to
Section 7.1(a)), to the effect that:

(A) such Subsidiary is duly organized, validly existing and in good standing in
the jurisdiction of its formation, has the requisite power and authority to own
its

 

53



--------------------------------------------------------------------------------

properties and conduct its business as then owned and then conducted and
proposed to be conducted, and is duly qualified to transact business and is in
good standing as a foreign corporation or partnership in each other jurisdiction
in which the character of the properties owned or leased, or the business
carried on by it, requires such qualification and the failure to be so qualified
would reasonably be likely to result in a Material Adverse Effect; and

(B) the execution, delivery and performance of the Facility Guaranty described
in this Section 9.19 to which such Subsidiary is a signatory have been duly
authorized by all requisite corporate or partnership action (including any
required shareholder or partner approval), such agreement has been duly executed
and delivered and constitutes the valid and binding agreement of such
Subsidiary, enforceable against such Subsidiary in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity (whether
considered in a proceeding at law or in equity);

(c) current copies of the charter documents, including partnership agreements
and certificate of limited partnership, if applicable, and bylaws of such
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such charter documents, bylaws or by applicable
law, of the shareholders) of such Subsidiary authorizing the actions and the
execution and delivery of documents described in this Section 9.19.

9.20 Additional Security. If any Loans are outstanding on the Trigger Date, the
Credit Parties shall secure their obligations pursuant to this Agreement by
entering into such security agreements, mortgages and other documentation in
form and substance reasonably satisfactory to the Agent in respect of all its
assets on a first-priority Lien basis (subject only to permitted liens to be
agreed), as soon as practicable but in any event no later than 30 days after the
Trigger Date.

9.21 REIT Status. With respect to CPV, do all things required or necessary to
qualify as and maintain its status as a REIT and obtain, at the Agent’s request
an opinion of counsel reasonably acceptable to the Agent as to CPV’s status as a
REIT and as to CPV’s power and authority to conduct its business as a REIT.

9.22 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.12.

9.23 Ownership of Borrower. With respect to CPV, remain the sole general partner
of the Borrower and own not less than 66-2/3% of the Partnership Units of the
Borrower and 100% of the stock of CPT Limited Partner Inc. Any dilution of CPV’s
ownership of the Borrower from its 99% interest on the Effective Date shall be
solely related to the issuance of Partnership Units by the Borrower in
connection with Acquisitions of Qualifying Properties. The Borrower shall at all
times constitute 100% of the combined book value of CPV and CPT Limited Partner,
Inc., and the revenues of the Borrower for each Fiscal Year shall constitute
substantially all of the combined total revenues of CPV and CPT Limited Partner
Inc. for such Fiscal Year.

 

54



--------------------------------------------------------------------------------

9.24 Notices. Immediately provide notice to the Agent, and promptly provide to
the Agent true, accurate and complete copies, of (a) any notices of default
received or sent in connection with any Security Lease, (b) any notices of
default received in connection with any Lease Party’s performance under the
management or operating agreement to which such Lease Party is a party, and
(c) any notice of material modification, withdrawal, cancellation, termination
or suspension of such management or operating agreement.

 

55



--------------------------------------------------------------------------------

ARTICLE X

NEGATIVE COVENANTS

Until the Obligations have been paid and satisfied in full and this Agreement
has been terminated in accordance with the terms hereof, unless the Required
Lenders shall otherwise consent in writing, CPV and the Borrower shall not, nor
shall they permit any Subsidiary to:

10.1 Financial Covenants.

(a) Consolidated Net Worth. Permit Consolidated Net Worth to be less than
$180,000,000 plus 85% of the aggregate amount of all increases in the stated
capital and additional paid-in capital accounts of CPV and its Subsidiaries
resulting from the issuance of equity securities or other capital investments
after September 30, 2006.

(b) Consolidated Interest Coverage Ratio. Permit at any time the Consolidated
Interest Coverage Ratio to be less than 2.25 to 1.00.

(c) Consolidated Total Liabilities. Permit at any time the ratio of Consolidated
Total Liabilities to Consolidated Total Assets to be greater than 0.55 to 1.00.

(d) Consolidated Total Indebtedness. Permit at any time Consolidated Total
Indebtedness to exceed 3.75 times Consolidated Adjusted EBITDA.

(e) Consolidated Secured Indebtedness. Permit at any time the ratio of
(i) Consolidated Secured Indebtedness to (ii) the sum of (x) Consolidated Total
Value, and (y) the aggregate value of all Qualifying Properties, to be greater
than .50 to 1.00.

(f) Consolidated Fixed Charges Coverage Ratio. Permit at any time the
Consolidated Fixed Charges Coverage Ratio to be less than 2.00 to 1.00.

10.2 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition (other than the acquisition of
property for the purpose of building a correctional facility in (a) Nampa, Idaho
and (b) Brush, Colorado), or take any action to solicit the tender of securities
or proxies in respect thereof in order to effect any Acquisition.

10.3 Capital Expenditures. Make or become committed to make Capital Expenditures
except for:

(a) Capital Expenditures necessary to maintain in good condition and repair any
Qualifying Property;

(b) Capital Expenditures incurred by the Borrower in connection with Additions
or Enhancements provided that there shall be a commensurate increase in the base
rental payments under the related Security Lease effective as of the completion
of such Addition or Enhancement;

 

56



--------------------------------------------------------------------------------

(c) Capital Expenditures to finance the construction of a detention or
correctional facility that is reasonably expected by the Borrower to be a
Qualifying Property upon completion, so long as (i) such construction is
undertaken pursuant to a lease agreement with a Pre-Approved Lessee or CEC
providing for lease payments to commence upon completion of such facility and
(ii) the aggregate amount of such Capital Expenditures under this
Section 10.3(d) at any time shall not exceed 25% of Consolidated Total Value.

For the purpose of this Section 10.3, expenditures incurred in connection with
the acquisition of Qualifying Property (i.e. not made in connection with
renovations and improvements to a Qualifying Property) shall not be deemed to be
Capital Expenditures.

10.4 Liens. Incur, create or permit to exist any Lien, charge or other
encumbrance of any nature whatsoever with respect to any property or assets now
owned or hereafter acquired by CPV or any Subsidiary, other than

(a) Liens existing as of the date hereof and as set forth in Schedule 8.7;

(b) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP and which Liens are not yet enforceable against other creditors;

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law or created in the ordinary course of
business and in existence less than 90 days from the date of creation thereof
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP and which Liens are not yet enforceable against other creditors;

(d) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(e) easements (including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other restrictions, charges or encumbrances (whether or not
recorded), which do not interfere materially with the ordinary conduct of the
business of CPV or any Subsidiary and which do not materially detract from the
value of the property to which they attach or materially impair the use thereof
to CPV or any Subsidiary; and

(f) Permitted Encumbrances.

 

57



--------------------------------------------------------------------------------

10.5 Indebtedness. Incur, create, assume or permit to exist any Indebtedness of
CPV, the Borrower or any Subsidiary, howsoever evidenced, except for:

(a) Indebtedness existing as of the Effective Date as set forth in Schedule 8.6;
provided, none of the instruments and agreements evidencing or governing such
Indebtedness shall be amended, modified or supplemented after the Effective Date
to change any terms of subordination, repayment or rights of conversion, put,
exchange or other rights from such terms and rights as in effect on the
Effective Date;

(b) Indebtedness owing to the Agent or any Lender in connection with this
Agreement, any Note or other Loan Document; and

(c) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

10.6 Transfer of Assets. Sell, lease, transfer or otherwise dispose of any
assets of CPV or any Subsidiary other than, (a) subject to compliance with
Section 2.13, dispositions of Qualifying Properties for cash at fair market
value, (b) the lease of a Qualifying Property pursuant to a Security Lease,
(c) transfers of assets necessary to give effect to merger or consolidation
transactions permitted by Section 10.8, (d) the disposition of Non-Conforming
Investments, (e) the disposition of Eligible Securities in the ordinary course
of management of the investment portfolio of CPV and its Subsidiaries and
(f) dispositions of personal property that is substantially worn, damaged,
obsolete or, in the judgment of CPV or the Borrower, as the case may be, no
longer best used or useful in its business or that of any Subsidiary.

10.7 Investments. Purchase, own, invest in or otherwise acquire, directly or
indirectly, any stock or other securities, or make or permit to exist any
interest whatsoever in any other Person or permit to exist any loans or advances
to any Person, except that CPV and the Borrower may maintain investments or
invest in:

(a) Eligible Securities;

(b) investments existing as of the date hereof and as set forth in Schedule 8.4;

(c) investments in Guarantors; and

(d) Non-Conforming Investments and loans and investments in Unrestricted
Subsidiaries; provided, however, that the aggregate principal amount of such
Non-Conforming Investments and loans and investments in Unrestricted
Subsidiaries shall not at any time exceed 5% of Consolidated Total Value, with
the amount of investment in any Unrestricted Subsidiary being measured as the
excess of the aggregate purchase price of all Qualifying Properties owned by
such Unrestricted Subsidiary over the aggregate principal amount of Indebtedness
secured by such Qualifying Properties.

10.8 Merger or Consolidation. (a) Consolidate with or merge into any other
Person, or (b) permit any other Person to merge into it, or (c) liquidate,
wind-up or dissolve or sell, transfer or lease or otherwise dispose of all or a
substantial part of its assets (other than sales permitted under Sections
10.6(c) and (d); provided, however, (i) any Subsidiary may merge or transfer all
or substantially all of its assets into or consolidate with CPV, the Borrower or
any wholly-owned Subsidiary, and (ii) any other Person may merge into or
consolidate with CPV, the Borrower or any wholly-owned Subsidiary and any
Subsidiary may merge into or consolidate with any other

 

58



--------------------------------------------------------------------------------

Person in order to consummate an Acquisition permitted by Section 10.2; provided
further, that any resulting or surviving entity shall execute and deliver such
agreements and other documents, including a Facility Guaranty, and take such
other action as the Agent may require to evidence or confirm its express
assumption of the obligations and liabilities of its predecessor entities under
the Loan Documents.

10.9 Restricted Payments. Make any Restricted Payment or apply or set apart any
of their assets therefor or agree to do any of the foregoing; provided, however,
in any fiscal period CPV may, if immediately prior to and immediately after
giving effect thereto no Default or Event of Default shall exist or occur and be
continuing, pay dividends on the common or preferred stock of CPV and make
similar distributions in an amount not to exceed the lesser of (i) 100% of Cash
Available for Distribution or (ii) 95% of Funds from Operations plus, in either
case, 100% of the amount of any capital gain from the Disposition of any real
property; provided, further, however, that if a larger distribution is necessary
for CPV to maintain its status as a REIT and if immediately prior to and
immediately after giving effect thereto no Default or Event of Default shall
exist or occur and be continuing, CPV may pay dividends or make similar
distributions in such greater amount equal to the minimum distribution necessary
for CPV to maintain such status.

10.10 Transactions with Affiliates. Other than transactions permitted under
Sections 10.7 and 10.8, enter into any transaction after the Effective Date,
including, without limitation, the purchase, sale, lease or exchange of
property, real or personal, or the rendering of any service, with any Affiliate
of CPV or the Borrower, except (a) that such Persons may render services to CPV
or the Borrower or any Subsidiary for compensation at the same rates generally
paid by Persons engaged in the same or similar businesses for the same or
similar services, (b) that CPV or the Borrower or any Subsidiary may render
services to such Persons for compensation at the same rates generally charged by
CPV or the Borrower or such Subsidiary and (c) in either case in the ordinary
course of business and pursuant to the reasonable requirements of CPV or the
Borrower’s (or any Subsidiary’s) business and upon fair and reasonable terms no
less favorable to CPV or the Borrower (or any Subsidiary) than would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate.

10.11 Compliance with ERISA. With respect to any Pension Plan, Employee Benefit
Plan or Multiemployer Plan:

(a) permit the occurrence of any Termination Event which would result in a
liability on the part of CPV, the Borrower or any of its or their ERISA
Affiliates to the PBGC; or

(b) permit the present value of all benefit liabilities under all Pension Plans
to exceed the current value of the assets of such Pension Plans allocable to
such benefit liabilities; or

(c) permit any accumulated funding deficiency (as defined in Section 302 of
ERISA and Section 412 of the Code) with respect to any Pension Plan, whether or
not waived; or

(d) fail to make any contribution or payment to any Multiemployer Plan which
CPV, the Borrower or any of its or their ERISA Affiliates may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto; or

 

59



--------------------------------------------------------------------------------

(e) engage, or permit CPV, the Borrower or any of its or their ERISA Affiliates
to engage, in any prohibited transaction under Section 406 of ERISA or Sections
4975 of the Code for which a civil penalty pursuant to Section 502(I) of ERISA
or a tax pursuant to Section 4975 of the Code may be imposed; or

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in a liability to CPV, the
Borrower or any of its or their ERISA Affiliates or increase the obligation of
CPV, the Borrower or any of its or their ERISA Affiliates to a Multiemployer
Plan; or

(g) fail, or permit CPV, the Borrower or any of its or their ERISA Affiliates to
fail, to establish, maintain and operate each Employee Benefit Plan in
compliance in all material respects with the provisions of ERISA, the Code, all
applicable Foreign Benefit Laws and all other applicable laws and the
regulations and interpretations thereof.

10.12 Fiscal Year. Change its Fiscal Year.

10.13 Dissolution, etc. Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except in connection with a merger or
consolidation permitted pursuant to Section 10.8.

10.14 Limitations on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by CPV, the Borrower or any Subsidiary of real
or personal property, whether now owned or hereafter acquired in a related
transaction or series of related transactions, which has been or is to be sold
or transferred by CPV, the Borrower or any Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of CPV, the Borrower or any
Subsidiary.

10.15 Change of Control. Cause, suffer or permit to exist or occur any Change of
Control.

10.16 Unrestricted Subsidiaries. Cause, suffer or permit any Unrestricted
Subsidiary to incur any Indebtedness whatsoever except for Non-Recourse
Indebtedness, which Non-Recourse Indebtedness, together with all other
Non-Recourse Indebtedness of such Unrestricted Subsidiary, is owed to a single
creditor or an agent on behalf of two or more creditors which have provided such
Non-Recourse Indebtedness.

10.17 Negative Pledge Clauses. Enter into or cause, suffer or permit to exist
any agreement with any Person other than the Agent and the Lenders pursuant to
this Agreement or any other Loan Documents which prohibits or limits the ability
of the Borrower, CPV or any Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, except (i) Qualifying Properties financed with
Non-Recourse Indebtedness and (ii) the Merger Agreement.

 

60



--------------------------------------------------------------------------------

ARTICLE XI

EVENTS OF DEFAULT AND ACCELERATION

11.1 Events of Default. If any one or more of the following events (herein
called “Events of Default”) shall occur for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any Governmental
Authority), that is to say:

(a) if default shall be made in the due and punctual payment of the principal of
any Loan or other Obligation, when and as the same shall be due and payable
pursuant to any provision of Article II, at maturity, by acceleration or
otherwise; or

(b) if default shall be made in the due and punctual payment of any amount of
interest on any Loan or other Obligation or of any fees or other amounts payable
to any of the Lenders or the Agent on the date on which the same shall be due
and payable and such default shall continue for three days or more; or

(c) if default shall be made in the performance or observance of any covenant
set forth in Sections 9.7, 9.11, 9.12, 9.19 through 9.22 or Article X; or

(d) if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in this Agreement or
the Notes (other than as described in clauses (a), (b) or (c) above) and such
default shall continue for 30 or more days after the earlier of receipt of
notice of such default by the Authorized Representative from the Agent, or an
officer of the Borrower becomes aware of such default, or if a default shall be
made in the performance or observance of, or shall occur under, any covenant,
agreement or provision contained in any of the other Loan Documents (beyond any
applicable grace period, if any, contained therein) or in any instrument or
document evidencing or creating any obligation, guaranty, or Lien in favor of
the Agent or any of the Lenders or delivered to the Agent or any of the Lenders
in connection with or pursuant to this Agreement or any of the Obligations, or
if any Loan Document ceases to be in full force and effect (other than by reason
of any action by the Agent), or if without the written consent of the Lenders,
this Agreement or any other Loan Document shall be disaffirmed or shall
terminate, be terminable or be terminated or become void or unenforceable for
any reason whatsoever (other than in accordance with its terms in the absence of
default or by reason of any action by the Lenders or the Agent); or

(e) if there shall occur (i) a default, which is not waived, in the payment of
any principal, interest, premium or other amount with respect to any
Indebtedness (other than the Loans and other Obligations) of CPV or any
Subsidiary in an amount not less than $500,000 in the aggregate outstanding, or
(ii) a default, which is not waived, in the performance, observance or
fulfillment of any term or covenant contained in any agreement or instrument
under or pursuant to which any such Indebtedness may have been issued, created,
assumed, guaranteed or secured by CPV, the Borrower or any Subsidiary, or
(iii) any other event of default as specified in any agreement or instrument
under or pursuant to which any such Indebtedness may have been issued, created,
assumed, guaranteed or secured by CPV, the Borrower or any Subsidiary,

 

61



--------------------------------------------------------------------------------

and such default or event of default shall continue for more than the period of
grace, if any, therein specified, or such default or event of default as
specified in clauses (i), (ii) or (iii) shall permit the holder of any such
Indebtedness (or any agent or trustee acting on behalf of one or more holders)
to accelerate the maturity thereof; or

(f) if any representation, warranty or other statement of fact contained in any
Loan Document or in any writing, certificate, report or statement at any time
furnished to the Agent or any Lender by or on behalf of CPV, the Borrower or any
other Credit Party pursuant to or in connection with any Loan Document, or
otherwise, shall be false or misleading in any material respect when given; or

(g) if CPV, the Borrower or any Subsidiary shall be unable to pay its debts
generally as they become due or shall make an admission of its inability to pay
its debts generally as they become due; file a petition to take advantage of any
insolvency statute; make an assignment for the benefit of its creditors;
commence a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property;
file a petition or answer seeking liquidation, reorganization or arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state (collectively “Debtor
Relief Laws”); or

(h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
CPV, the Borrower, any other Credit Party, any Pre-Approved Lessee or any other
Lease Party or Parties that, individually or collectively, are Lease Parties
with respect to Qualifying Properties having an aggregate Appraised Value or
Historical Cost, whichever is less, of 25% or more of Consolidated Total Value
(each a “Material Lease Party”) or the whole or any substantial part of its
properties or of any Qualifying Property and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days, or approve a
petition filed against CPV, the Borrower, any other Credit Party, any
Pre-Approved Lessee or any Material Lease Party seeking liquidation,
reorganization or arrangement or similar relief under any Debtor Relief Law
which petition is not dismissed within sixty (60) days; or any proceeding under
any Debtor Relief Law relating to any Credit Party or to all or any material
part of its property is instituted without the consent of such Credit Party and
continues undismissed or unstayed for 60 calendar days; or if, under the
provisions of any other law for the relief or aid of debtors, a court of
competent jurisdiction shall assume custody or control of CPV, the Borrower, any
other Credit Party, any Pre-Approved Lessee or any Material Lease Party or of
the whole or any substantial part of its properties, or of any Qualifying
Property which control is not relinquished within sixty (60) days; or if there
is commenced against CPV, the Borrower, any other Credit Party, any Pre-Approved
Lessee or any Material Lease Party any proceeding or petition seeking
reorganization, arrangement or similar relief under any Debtor Relief Law which
proceeding or petition remains undismissed for a period of sixty (60) days; or
if CPV, the Borrower, any other Credit Party, any Pre-Approved Lessee or any
Material Lease Party takes any action to indicate its consent to or approval of
any such proceeding or petition; or an order for relief is entered in any such
proceeding; or

(i) if (i) one or more judgments or orders where the amount not covered by
insurance or as to which the insurer has denied coverage (or the amount as to
which the insurer is found not to be liable) is in excess of $500,000 is
rendered against CPV, the Borrower or any Subsidiary,

 

62



--------------------------------------------------------------------------------

or (ii) there is any attachment, injunction or execution against any of CPV, the
Borrower’s or any Subsidiary’s properties for any amount in excess of $500,000
in the aggregate; and such judgment, attachment, injunction or execution remains
unpaid, unstayed, undischarged, unbonded or undismissed for a period of thirty
(30) days; or

(j) if CPV, the Borrower or any Subsidiary shall, other than in the ordinary
course of business (as determined by past practices), suspend all or any part of
its operations material to the conduct of the business of CPV, the Borrower or
such Subsidiary for a period of more than 60 days; or

(k) if CPV, the Borrower or any Subsidiary shall breach any of the material
terms or conditions of any agreement under which any Rate Hedging Obligations is
created and such breach shall continue beyond any grace period, if any, relating
thereto pursuant to the terms of such agreement, or if CPV, the Borrower or any
Subsidiary shall disaffirm or seek to disaffirm any such agreement or any of its
obligations thereunder; or

(l) if there shall occur and not be waived an Event of Default as defined in any
of the other Loan Documents; or

(m) if there shall occur a default (which is not cured within the applicable
cure period therein provided) under, or the breach, withdrawal, cancellation,
rescission, termination, alteration (without the Agent’s consent) of any
Security Lease or Security Leases or a sublease with respect to any Security
Lease or Security Leases the result of which reduces the total rental payments
due during the then current Fiscal Year under all of the Security Leases then in
effect by 20% or more;

then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall have not been waived,

(A) either or both of the following actions may be taken: (i) the Agent, with
the consent of the Required Lenders, may, and at the direction of the Required
Lenders shall, declare any obligation of the Lenders to make further Loans is
terminated, whereupon the obligation of each Lender to make further Loans
hereunder shall terminate immediately, and (ii) the Agent shall at the direction
of the Required Lenders, at their option, declare by notice to the Borrower any
or all of the Obligations to be immediately due and payable, and the same,
including all interest accrued thereon and all other obligations of the Borrower
to the Agent and the Lenders, shall forthwith become immediately due and payable
without presentment, demand, protest, notice or other formality of any kind, all
of which are hereby expressly waived, anything contained herein or in any
instrument evidencing the Obligations to the contrary notwithstanding; provided,
however, that notwithstanding the above, if there shall occur an Event of
Default under clause (g), (h) or (n) above, then the obligation of the Lenders
to make Loans hereunder shall automatically terminate and any and all of the
Obligations shall be immediately due and payable without the necessity of any
action by the Agent or the Required Lenders or notice to the Agent or the
Lenders; and

 

63



--------------------------------------------------------------------------------

(B) the Agent and each of the Lenders shall have all of the rights and remedies
available under the Loan Documents or under any applicable law.

11.2 Agent to Act. In case any one or more Events of Default shall occur and not
have been waived, the Agent may, and at the direction of the Required Lenders
shall, proceed to protect and enforce their rights or remedies either by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant, agreement or other provision contained herein or in any other Loan
Document, or to enforce the payment of the Obligations or any other legal or
equitable right or remedy.

11.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders or
the Agent is intended to be exclusive of any other rights or remedies contained
herein or in any other Loan Document, and every such right or remedy shall be
cumulative and shall be in addition to every other such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by statute, or otherwise.

11.4 No Waiver. No course of dealing between the Borrower and any Lender or the
Agent or any failure or delay on the part of any Lender or the Agent in
exercising any rights or remedies under any Loan Document or otherwise available
to it shall operate as a waiver of any rights or remedies and no single or
partial exercise of any rights or remedies shall operate as a waiver or preclude
the exercise of any other rights or remedies hereunder or of the same right or
remedy on a future occasion.

11.5 Allocation of Proceeds. If an Event of Default has occurred and not been
waived, and the maturity of the Loans has been accelerated pursuant to Article
XI hereof, all payments received by the Agent hereunder, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder, shall be applied by the Agent in the following order:

(a) amounts due to the Lenders pursuant to Sections 2.10 and 13.5;

(b) amounts due to the Agent pursuant to Section 12.7;

(c) payments of interest on Loans, to be applied for the ratable benefit of the
Lenders;

(d) payments of principal of Loans, to be applied for the ratable benefit of the
Lenders;

(e) amounts due to the Lenders pursuant to Sections 9.15 and 13.9;

(f) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(g) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.

 

64



--------------------------------------------------------------------------------

ARTICLE XII

THE AGENT

12.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

12.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

12.3 Liability of Agent. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Credit Party or any other
party to any Loan Document to perform its obligations hereunder or thereunder.
No Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.

 

65



--------------------------------------------------------------------------------

12.4 Reliance by Agent.

(a) The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 7.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Agent to such Lender for consent, approval,
acceptance or satisfaction or required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

12.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.” The Agent will notify the
Lenders of its receipt of any such notice. The Agent shall take such action with
respect to such Default as may be directed by the Required Lenders in accordance
with Article XI; provided, however, that unless and until the Agent has received
any such direction, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of the Lenders.

12.6 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to

 

66



--------------------------------------------------------------------------------

extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent herein, the Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Credit Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

12.7 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Credit
Party and without limiting the obligation of any Credit Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Total Commitments, the payment of
all other Obligations and the resignation of the Agent.

12.8 Agent in its Individual Capacity. BNP and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Credit Parties and
their respective Affiliates as though BNP were not the Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, BNP or its Affiliates may receive information
regarding any Credit Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Credit Party or such
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, BNP shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Agent, and the terms “Lender”
and “Lenders” include BNP in its individual capacity.

 

67



--------------------------------------------------------------------------------

12.9 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Lenders. If the Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor Agent for the Lenders, which
successor Agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default (which consent of the Borrower shall
not be unreasonably withheld or delayed). If no successor Agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Borrower, a successor Agent
from among the Lenders. Upon the acceptance of its appointment as successor
Agent hereunder, the Person acting as such successor Agent shall succeed to all
the rights, powers and duties of the retiring Agent and the respective term
“Agent” shall mean such successor Agent, and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of the Agent or any other Lender. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article XII and Sections
13.5 and 13.9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

12.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.10 and 13.5)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.10 and 13.5.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

68



--------------------------------------------------------------------------------

12.11 Guaranty Matters. Upon request by the Agent at any time, the Required
Lenders will confirm in writing the Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 12.11.

 

69



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

13.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (as defined in subsection (d) of this Section) to
the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans the time owing to it) (such Lender’s
portion of Loans, commitments and risk participations with respect to each of
the Loans each, a “Facility”) being referred to in this Section 13.1 as its
“Applicable Share”); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Applicable Share of the
Facility, or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund (as defined in subsection (g) of this Section) with
respect to a Lender, the aggregate amount of the Applicable Share with respect
to the Facility of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000, or an integral multiple of $500,000 in excess thereof, unless each
of the Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Facility; and (iii) the
parties to each assignment shall execute and deliver to the Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering

 

70



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 6.1, 6.4, 6.5, 13.5 and 13.9 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at the Agent’s Applicable Lending Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries )
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 13.6 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 6.1, 6.4 and 6.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 13.3
as though it were a Lender, provided such Participant agrees to be subject to
Section 13.3 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 6.1 or 6.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 6.1 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 6.1 as though it
were a Lender.

 

71



--------------------------------------------------------------------------------

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) As used herein, the following terms have the following meanings:

 

  (i) “Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Agent, and (ii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

  (ii) “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

  (iii) “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Borrower (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 6.4), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all

 

72



--------------------------------------------------------------------------------

outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 13.1,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

13.2 Notices. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective (i) on the day on which delivered (including
hand delivery by commercial courier service) to such party (against receipt
therefor) (provided that if such day is not a Business Day, such date of
delivery or receipt shall be deemed to be the next following Business Day),
(ii) on the day of receipt (provided that if such day is not a Business Day,
such date of delivery or receipt shall be deemed to be the next following
Business Day) at such address, telefacsimile number or telex number as may from
time to time be specified by such party in written notice to the other parties
hereto or otherwise received, in the case of notice by telegram, telefacsimile
or telex, respectively (where the receipt of such message is verified by
return), or (iii) on the fourth Business Day after the day on which mailed, if
sent prepaid by certified or registered mail, return receipt requested, in each
case delivered, transmitted or mailed, as the case may be, to the address, telex
number or telefacsimile number, as appropriate, set forth below or such other
address or number as such party shall specify by notice hereunder:

 

  (a) if to the Borrower or any Guarantor:

c/o CPT Operating Partnership L.P.

11376 Jog Road, Suite 101,

Palm Beach Gardens, Florida 33410

Attn: David Obernesser

Telephone: (561) 630-6336

Telefacsimile: (561) 630 6311

with a copy to:

Goodwin Procter LLP

599 Lexington Avenue

New York, New York 10022

Attention: Paul W. Hespel

Telephone: (212) 813 8820

Telefacsimile: (212) 355 3333

 

73



--------------------------------------------------------------------------------

  (b) if to the Agent:

in the case of any Borrowing Notice, Interest Rate Selection Notice,

notice or prepayment or other routine administrative notice, to:

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: James Broadus

Telephone No.: 212-471-6630

Telecopy No.: 212-471-6603

in all other cases, to:

BNP Paribas

31st Floor

787 Seventh Avenue

New York, New York 10019

Attention: Shayn March

Telephone No.: 212-841-3938

Telecopy No.: 212-841-3830

With a copy to:

BNP Paribas

31st Floor

787 Seventh Avenue

New York, New York 10019

Attention: Duane Helkowski

Telephone No.: 212-841-2940

Telecopy No.: 212-841-3830

 

  (c) if to the Lenders:

At the addresses set forth on the signature pages hereof and on the signature
page of each Assignment and Assumption.

In no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

13.3 Right of Set-off; Adjustments. (a) Upon the occurrence and during the
continuance of any Event of Default, each Lender (and each of its affiliates) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any

 

74



--------------------------------------------------------------------------------

and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its affiliates) to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, irrespective of whether such Lender
shall have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section 13.3 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

(b) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of the Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans
owing to it, or interest thereon, such benefited Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Borrower agrees that any Lender so purchasing a participation from
a Lender pursuant to this Section 13.3 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of the Borrower in the amount of such participation.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Advance, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

13.5 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agent for all reasonable costs and expenses incurred in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the Agent and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect

 

75



--------------------------------------------------------------------------------

of the Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all Attorney Costs. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Agent and the cost of independent public accountants
and other outside experts retained by the Agent or any Lender. All amounts due
under this Section 13.5 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Total Commitments and repayment of all other Obligations.

13.6 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Credit
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent:

(a) shall waive any condition set forth in Section 7.1(a) without the written
consent of each Lender except to the extent otherwise provided for in
Section 7.1(a);

(b) shall extend or increase the Commitment (or reinstate any Commitment
terminated pursuant to Section 2.7 or 11.1) of any Lender without the written
consent of such Lender;

(c) shall waive or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Total Commitments hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
waive or extend or postpone any mandatory prepayment as required under
Section 2.13;

(d) shall reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iv) of the second proviso to this Section 13.6)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e) shall change Section 13.3 or Section 11.5 in a manner that would alter the
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(f) shall change any provision of this Section 13.6, the definition of any of
“Required Lenders,” or any other provision hereof, in each case to the extent
such change would alter the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
affected thereby;

 

76



--------------------------------------------------------------------------------

(g) which has the effect of enabling the Borrower to satisfy any condition to a
Borrowing contained in Section 7.2 hereof which, but for such amendment, waiver
or consent would not otherwise be satisfied, shall be effective to require the
Lenders to make any additional Loan unless and until the Required Lenders shall
consent thereto;

(h) shall release all or substantially all of the Guarantors from the Facility
Guaranty without the written consent of each Lender; or

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders otherwise required
under this Section 13.6, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (ii) Section 13.1(i) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender (as defined in Section 13.1(i)) all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Lender whose Applicable
Percentage is deemed to be zero under the definition of “Applicable Percentage”
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (B) the pro rata portion
(measured in Dollars) of the Outstandings of such Lender may not be increased
without the consent of such Lender.

13.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such fully-executed counterpart.

13.8 Termination. The termination of this Agreement shall not affect any rights
of the Borrower, the Lenders or the Agent or any obligation of the Borrower or
CPV, the Lenders or the Agent, arising prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into or rights created or obligations incurred
prior to such termination have been fully disposed of, concluded or liquidated
and the Obligations arising prior to or after such termination have been
irrevocably paid in full. The rights granted to the Agent for the benefit of the
Lenders under the Loan Documents shall continue in full force and effect,
notwithstanding the termination of this Agreement, until all of the Obligations
have been paid in full after the termination hereof (other than Obligations in
the nature of continuing indemnities or expense reimbursement obligations not
yet due and payable, which shall continue) or the Borrower have furnished the
Lenders and the Agent with an indemnification satisfactory to the Agent and each
Lender with respect thereto. All representations, warranties, covenants, waivers
and agreements contained herein shall survive termination hereof until payment
in full of the Obligations unless otherwise provided herein. Notwithstanding the
foregoing, if after receipt of any payment of all or any part of the
Obligations, any Lender is for any reason compelled to surrender such payment to
any Person because such payment is determined to be void or voidable as a
preference, impermissible setoff, a diversion of trust funds or for any other
reason, this Agreement shall continue in full force and

 

77



--------------------------------------------------------------------------------

the Borrower shall be liable to, and shall indemnify and hold the Agent or such
Lender harmless for, the amount of such payment surrendered until the Agent or
such Lender shall have been finally and irrevocably paid in full. The provisions
of the foregoing sentence shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or the Lenders in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to the Agent or the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable.

13.9 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by CPV, the Borrower, any Subsidiary or
any other Credit Party, or any Environmental Liability related in any way to
CPV, the Borrower, any Subsidiary or any other Credit Party, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date). All amounts due under this Section 13.9 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Agent, the replacement of any Lender, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

13.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.

 

78



--------------------------------------------------------------------------------

13.11 Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, Eurodollar Rate Loans and other communications between or among
the parties, both oral and written, with respect thereto.

13.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

13.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged under any of the Notes, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law shall not exceed the Highest Lawful Rate (as such term is defined below). If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate (as defined below),
the outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be canceled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower. As used in this paragraph, the term “Highest
Lawful Rate” means the maximum lawful interest rate, if any, that at any time or
from time to time may be contracted for, charged, or received under the laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

13.14 Payments. All principal, interest, and other amounts to be paid by the
Borrower under this Agreement and the other Loan Documents shall be paid to the
Agent at the Principal Office in Dollars and in immediately available funds,
without setoff, deduction or counterclaim. Subject to the definition of
“Interest Period” herein, whenever any payment under this Agreement or any other
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time in such case shall be included in the computation of interest and fees,
as applicable, and as the case may be.

 

79



--------------------------------------------------------------------------------

13.15 Confidentiality. Each of the Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under or any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent or any Lender on a nonconfidential basis from
a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party, provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Borrower, the Administrative Agent,
each Lender and the respective Affiliates of each of the foregoing (and the
respective partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to the understanding of
such tax treatment, which facts shall not include for this purpose the names of
any parties or any other Person named herein, or information that would permit
identification of the parties or other Persons, or any pricing terms or other
nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (b) all materials of any kind (including opinions or
other tax analyses) relating to such tax treatment or facts that are provided to
any of the Persons referred to above.

13.16 Tax Forms.

(a)    (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,

 

80



--------------------------------------------------------------------------------

withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Agent that such Foreign Lender is entitled to an exemption from, or
reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement, (B) promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Agent on the date when such
Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Agent (in the reasonable exercise of its discretion),
(A) two duly signed completed copies of the forms or statements required to be
provided by such Lender as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to U.S. withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Lender is not acting for its own account with respect to a portion of any
such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 6.1 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 13.16(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 13.16(a); provided that if such Lender
shall have satisfied the requirement of this Section 13.16(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 13.16(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 6.1 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms,

 

81



--------------------------------------------------------------------------------

certificates or other evidence at a subsequent date establishing the fact that
such Lender or other Person for the account of which such Lender receives any
sums payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate.

(iv) The Agent may, without reduction, withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 13.16(a).

(b) Upon the request of the Agent, each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the Agent
two duly signed completed copies of IRS Form W-9. If such Lender fails to
deliver such forms, then the Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Agent therefor, including all penalties and interest, any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section, and
costs and expenses (including Attorney Costs) of the Agent. The obligation of
the Lenders under this Section shall survive the termination of the Total
Commitments, repayment of all other Obligations hereunder and the resignation of
the Agent.

13.17 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

(b) ANY ACTION OR PROCEEDING AGAINST ANY PARTY TO THIS AGREEMENT RELATING IN ANY
WAY TO THIS AGREEMENT OR THE NOTES MAY BE BROUGHT AND ENFORCED IN THE FEDERAL
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, AND
THE COURTS OF THE CORPORATE DOMICILE OF EACH OF THE PARTIES HERETO IN RESPECT OF
ACTIONS BROUGHT AGAINST EACH SUCH PARTY AS A DEFENDANT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF EACH SUCH COURT IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING.

(c) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, OR THE SUPREME COURT OF
THE STATE OF NEW YORK, COUNTY OF NEW YORK AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN

 

82



--------------------------------------------------------------------------------

INCONVENIENT FORUM, AND EACH PARTY HERETO WAIVES ANY JURISDICTION RIGHTS IT MAY
HAVE BY VIRTUE OF ITS PRESENT OR ANY OTHER FUTURE DOMICILE, OR OTHERWISE.

(d) THE BORROWER AND CPV AGREE THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 13.2, OR BY ANY
OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE
STATE OF NEW YORK.

(e) NOTHING CONTAINED IN SUBSECTIONS (a) OR (b) HEREOF SHALL PRECLUDE THE AGENT
OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE THE
BORROWER OR CPV OR ANY OF THE BORROWER’S OR CPV’S PROPERTY OR ASSETS MAY BE
FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, THE BORROWER AND CPV HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF ANY SUCH COURT AND EXPRESSLY WAIVE, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER THEM AND THEIR
PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.

(f) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, THE BORROWER, CPV, THE AGENT AND THE LENDERS HEREBY AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION OR PROCEEDING.

13.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

[Signatures on following pages]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CPT OPERATING PARTNERSHIP L.P.,

as Borrower

By:   CentraCore Properties Trust, General Partner By:  

/s/ David J. Obernesser

Name:   David J. Obernesser Title:   Chief Financial Officer

Sworn to and subscribed before me this 20th day of November, 2006 by David J.
Obernesser, who is personally known to me or produced a Florida state driver’s
license as identification.

 

/s/ Ricia V. Augusty

Print Name: Ricia V. Augusty Notary Public, State of New York My Commission
Number is: My Commission Expires: 3/20/07
                                [Notarial Seal]

 



--------------------------------------------------------------------------------

CENTRACORE PROPERTIES TRUST,

as Guarantor

By:  

/s/ David J. Obernesser

Name:   David J. Obernesser Title:   Chief Financial Officer

Sworn to and subscribed before me this 20th day of November, 2006 by David J.
Obernesser, who is personally known to me or produced a Florida state driver’s
license as identification.

 

/s/ Ricia V. Augusty

Print Name: Ricia V. Augusty Notary Public, State of New York My Commission
Number is: My Commission Expires: 3/20/07                             [Notarial
Seal]

 



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent for the Lenders

By:  

/s/ John P. Treadwell, Jr.

Name:   John P. Treadwell, Jr. Title:   Vice President By:  

/s/ Christopher R. Sked

Name:   Christopher R. Sked Title:   Vice President

 



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ John P. Treadwell, Jr.

Name:   John P. Treadwell, Jr. Title:   Vice President By:  

/s/ Christopher R. Sked

Name:   Christopher R. Sked Title:   Vice President Lending Office:       BNP
Paribas       The Equitable Tower       787 Seventh Avenue       New York, NY
10019       Attention: Shayn March       Telephone No.:212-841-3938  
    Telecopy No.: 212-841-3830